Exhibit 10.1

 


[g117931ks01i001.gif]

Execution Version

Loan Number: 1006379

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 19, 2019

 

by and among

 

CUBESMART, L.P.,

as Borrower,

 

CUBESMART,

as Parent,

 

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.

and

PNC CAPITAL MARKETS LLC,

as Joint Bookrunners,

 

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

PNC CAPITAL MARKETS LLC,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

and

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agents,

 

REGIONS BANK,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY THERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Times

28

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

29

Section 1.4. Rates

29

Section 1.5. Divisions

29

 

 

Article II. Credit Facilities

30

 

 

Section 2.1. Revolving Loans

30

Section 2.2. [Reserved]

31

Section 2.3. Swingline Loans

31

Section 2.4. Letters of Credit

33

Section 2.5. Rates and Payment of Interest on Loans

38

Section 2.6. Number of Interest Periods

38

Section 2.7. Repayment of Loans

39

Section 2.8. Prepayments

39

Section 2.9. Continuation

39

Section 2.10. Conversion

40

Section 2.11. Notes

40

Section 2.12. Voluntary Reductions of the Revolving Commitments

41

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date

41

Section 2.14. [Reserved]

41

Section 2.15. Amount Limitations

41

Section 2.16. Increase in Revolving Commitments

41

Section 2.17. Funds Transfer Disbursements

42

 

 

Article III. Payments, Fees and Other General Provisions

43

 

 

Section 3.1. Payments

43

Section 3.2. Pro Rata Treatment

43

Section 3.3. Sharing of Payments, Etc.

44

Section 3.4. Several Obligations

45

Section 3.5. Minimum Amounts

45

Section 3.6. Fees

45

Section 3.7. Computations

46

Section 3.8. Usury

46

Section 3.9. Agreement Regarding Interest and Charges

46

Section 3.10. Statements of Account

47

Section 3.11. Defaulting Lenders

47

Section 3.12. Taxes; Foreign Lenders

50

 

 

Article IV. Yield Protection, Etc.

54

 

 

Section 4.1. Additional Costs; Capital Adequacy

54

Section 4.2. Inability to Determine Rates; Alternative Rate of Interest

55

Section 4.3. Illegality

57

Section 4.4. Compensation

57

Section 4.5. Affected Lenders

57

Section 4.6. Treatment of Affected Loans

58

 

i

--------------------------------------------------------------------------------



 

Section 4.7. Change of Lending Office

58

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

59

 

 

Article V. Conditions Precedent

59

 

 

Section 5.1. Initial Conditions Precedent

59

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

61

 

 

Article VI. Representations and Warranties

62

 

 

Section 6.1. Representations and Warranties

62

Section 6.2. Survival of Representations and Warranties, Etc.

68

 

 

Article VII. Affirmative Covenants

68

 

 

Section 7.1. Preservation of Existence and Similar Matters

68

Section 7.2. Compliance with Applicable Law

68

Section 7.3. Maintenance of Property

69

Section 7.4. Conduct of Business

69

Section 7.5. Insurance

69

Section 7.6. Payment of Taxes and Claims

69

Section 7.7. Visits and Inspections

69

Section 7.8. Use of Proceeds; Letters of Credit

70

Section 7.9. Environmental Matters

70

Section 7.10. Books and Records

70

Section 7.11. Further Assurances

71

Section 7.12. Guarantors; Release of Guarantors

71

Section 7.13. REIT Status

72

Section 7.14. Exchange Listing

72

 

 

Article VIII. Information

72

 

 

Section 8.1. Quarterly Financial Statements

72

Section 8.2. Year-End Statements

72

Section 8.3. Compliance Certificate

72

Section 8.4. Other Information

73

Section 8.5. Electronic Delivery of Certain Information

74

Section 8.6. Public/Private Information

75

Section 8.7. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions

75

 

 

Article IX. Negative Covenants

75

 

 

Section 9.1. Financial Covenants

75

Section 9.2. Restricted Payments

76

Section 9.3. Indebtedness

77

Section 9.4. [Reserved]

77

Section 9.5. Investments Generally

77

Section 9.6. Liens; Negative Pledges; Other Matters

78

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

78

Section 9.8. Fiscal Year

79

Section 9.9. [Reserved]

79

Section 9.10. Modifications of Organizational Documents

79

Section 9.11. Transactions with Affiliates

79

Section 9.12. Plans

80

Section 9.13. Derivatives Contracts

80

 

ii

--------------------------------------------------------------------------------



 

Article X. Default

80

 

 

Section 10.1. Events of Default

80

Section 10.2. Remedies Upon Event of Default

83

Section 10.3. Remedies Upon Default

84

Section 10.4. Marshaling; Payments Set Aside

84

Section 10.5. Allocation of Proceeds

85

Section 10.6. Collateral Account

86

Section 10.7. Performance by Administrative Agent

87

Section 10.8. Rights Cumulative

87

 

 

Article XI. The Administrative Agent

87

 

 

Section 11.1. Authorization and Action

87

Section 11.2. Administrative Agent’s Reliance, Etc.

88

Section 11.3. Notice of Defaults

89

Section 11.4. Administrative Agent as Lender

89

Section 11.5. Approvals of Lenders

90

Section 11.6. Lender Credit Decision, Etc.

90

Section 11.7. Indemnification of Administrative Agent

91

Section 11.8. Successor Administrative Agent

91

Section 11.9. Titled Agents

92

 

 

Article XII. Miscellaneous

93

 

 

Section 12.1. Notices

93

Section 12.2. Expenses

95

Section 12.3. Setoff

96

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

96

Section 12.5. Successors and Assigns

97

Section 12.6. Amendments

101

Section 12.7. Nonliability of Administrative Agent and Lenders

103

Section 12.8. Confidentiality

104

Section 12.9. Indemnification

104

Section 12.10. Termination; Survival

106

Section 12.11. Severability of Provisions

107

Section 12.12. GOVERNING LAW

107

Section 12.13. Counterparts

107

Section 12.14. Obligations with Respect to Loan Parties

107

Section 12.15. Limitation of Liability

107

Section 12.16. Entire Agreement

107

Section 12.17. Construction

108

Section 12.18. USA PATRIOT Act; Anti-Money Laundering Laws

108

Section 12.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

108

Section 12.20. No Novation

108

Section 12.21. Acknowledgment Regarding Any Supported QFCs

109

 

SCHEDULE 1.1.(A)

List of Loan Parties

SCHEDULE 1.1.(B)

Lender Commitments

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

 

iii

--------------------------------------------------------------------------------



 

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 9.6.

Existing Negative Pledges

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Revolving Note

EXHIBIT K

[Reserved]

EXHIBIT L

Form of Compliance Certificate

EXHIBIT M

Form of Disbursement Instruction Agreement

EXHIBITS N

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------



 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
June 19, 2019 by and among CUBESMART, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), CUBESMART, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
WELLS FARGO SECURITIES, LLC, BOFA SECURITIES, INC. and PNC CAPITAL MARKETS LLC,
as Joint Bookrunners (each a “Joint Bookrunner”), WELLS FARGO SECURITIES, LLC,
BOFA SECURITIES, INC., PNC CAPITAL MARKETS LLC, REGIONS CAPITAL MARKETS, A
DIVISION OF REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead
Arrangers (each a “Joint Lead Arranger”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A. and PNC BANK,
NATIONAL ASSOCIATION, as Syndication Agents (each a “Syndication Agent”),
REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (each a
“Documentation Agent”), and each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5.(b).

 

WHEREAS, the Borrower, certain of the Lenders and other lenders party thereto,
the Administrative Agent and certain other parties have entered into that
certain Credit Agreement dated as of December 9, 2011 (as amended, restated,
supplemented or otherwise modified and as in effect immediately prior to the
date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement to, among other things, make available to the
Borrower a revolving credit facility in the amount of $750,000,000, including a
$15,000,000 letter of credit subfacility and a $100,000,000 swingline
subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto, each
intending to be legally bound, agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition Price” means, with respect to any Property, the purchase price paid
by the Borrower or any of its Subsidiaries for such Property less closing costs
and any amounts paid by the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted Asset Value” means on any date of determination, the sum of: with
respect to any Storage Property that has been owned or leased for the four most
recently ended fiscal quarters, an amount equal to (i) the Net Operating Income
of such Storage Property for the four full fiscal quarters of the Parent most
recently ended, divided by (ii) the Capitalization Rate.

 

1

--------------------------------------------------------------------------------



 

“Adjusted EBITDA” means, for any given period, (a) Consolidated EBITDA for such
period minus (b) Reserves for Capital Expenditures for all Storage Properties
for such period.

 

“Adjusted Total Revenue” means, for any period, an amount equal to (a) the total
revenue of the Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate amount of
total revenue of all the Excluded Subsidiaries for such period.

 

“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. As used in
this definition, the term “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. In no event shall the Administrative Agent or any Lender
be deemed to be an Affiliate of the Borrower.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Level into which the Parent’s Credit Rating then falls. As of the Agreement
Date, the Applicable Margin is determined based on Level 3. Any change in the
Parent’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.4.(o) that the Parent’s Credit Rating has
changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Parent’s Credit Rating has changed, then the Administrative Agent shall adjust
the Level effective as of

 

2

--------------------------------------------------------------------------------



 

the first day of the first calendar month following the date the Administrative
Agent becomes aware that the Parent’s Credit Rating has changed. During any
period that the Parent has received three Credit Ratings that are not
equivalent, the Applicable Margin shall be determined based upon the Level
corresponding with the lower of the two highest Credit Ratings. During any
period that the Parent has received two Credit Ratings that are not equivalent
and both of those Credit Ratings are from S&P and Moody’s, the Applicable Margin
shall be determined based upon the Level corresponding with the higher of the
two Credit Ratings. During any period that the Parent has received a Credit
Rating from either S&P or Moody’s, but not both, the Applicable Margin shall be
determined based upon the Level corresponding with the Credit Rating from S&P or
Moody’s, as applicable. During any period that the Parent has not received a
Credit Rating from S&P or Moody’s, then the Applicable Margin shall be
determined based on Level 5.

 

Level

 

Parent’s Credit Rating
(S&P/Moody’s)

 

Applicable Margin
for Revolving Loans
that are LIBOR Loans

 

Applicable Margin
for Revolving Loans
that are Base Rate Loans

 

1

 

A-/A3 or better

 

0.775

%

0.775

%

2

 

BBB+/Baa1

 

0.825

%

0.825

%

3

 

BBB/Baa2

 

0.950

%

0.950

%

4

 

BBB-/Baa3

 

1.100

%

1.100

%

5

 

Lower than BBB-/Baa3

 

1.450

%

1.450

%

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignee” has the meaning given that term in Section 12.5.(b).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 12.5.), and accepted by the
Administrative Agent, substantially in the form of Exhibit A or any other form
approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., together with its successors and
assigns.

 

“Base Rate” means the LIBOR Market Index Rate; provided, however, that if the
LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum rate
of interest equal to the Federal Funds Rate plus one and one-half of one percent
(1.50%). Any change in the Base Rate resulting from a change in the LIBOR Market
Index Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Administrative Agent in determining
interest rates on certain loans and is not intended to be

 

3

--------------------------------------------------------------------------------



 

the lowest rate of interest charged by the Lender acting as the Administrative
Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1)                                 in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of LIBOR permanently or indefinitely ceases to
provide LIBOR; or

 

(2)                                 in the case of clause (3) of the definition
of “Benchmark Transition Event,” the date of the public statement or publication
of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

4

--------------------------------------------------------------------------------



 

(1)                                 a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR;

 

(2)                                 a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR, which states that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; or

 

(3)                                 a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with clauses (b)-(e) of
Section 4.2. and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to clauses (b)-(e) of
Section 4.2.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan any such day that is also a day on which
dealings in deposits of Dollars are carried out in the London interbank market.

 

5

--------------------------------------------------------------------------------



 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capitalization Rate” means 6.75%.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for its benefit and the benefit of the Issuing Banks and
the Lenders, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and the applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Cash Management Agreement” means that certain Credit Agreement dated as of
June 19, 2019 by and among the Borrower and the Cash Management Lender.

 

“Cash Management Lender” means the Person acting as Lender under the Cash
Management Agreement.

 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders under the sole dominion
and control of the Administrative Agent.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Revolving Commitment to (b) the
aggregate amount of the Revolving Commitments of all Lenders; provided, however,
that if at the time of determination the Revolving

 

6

--------------------------------------------------------------------------------



 

Commitments have terminated or been reduced to zero, the “Commitment Percentage”
of each Lender shall be the Commitment Percentage of such Lender in effect
immediately prior to such termination or reduction.

 

“Commitment Reduction Notice” has the meaning given that term in Section 2.12.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.(a).

 

“Consolidated Adjusted Asset Value” means, on any date of determination, the sum
(without duplication) of (a) the aggregate Adjusted Asset Value of all Storage
Properties of the Borrower and its Subsidiaries on such date plus (b) the
undepreciated book value (determined in accordance with GAAP) of all Development
Properties plus (c) the Acquisition Price of all Properties owned in fee simple
or leased by a Loan Party for less than 4 fiscal quarters as of such date of
determination, plus (d) the book value (determined in accordance with GAAP) of
all other tangible assets (other than cash and Cash Equivalents, Unimproved
Land, Mortgage Receivables and Investments in Persons) of the Borrower and its
Subsidiaries as of such date plus (e) cash and Cash Equivalents of the Borrower
and its Subsidiaries on such date plus (f) the book value (determined in
accordance with GAAP) of Unimproved Land owned by the Borrower and its
Subsidiaries on such date plus (g) the book value (determined in accordance with
GAAP) of Mortgage Receivables and Investments in Persons (other than Investments
in Subsidiaries and Unconsolidated Affiliates) owned by the Borrower and its
Subsidiaries on such date. The Borrower’s pro rata share of assets held by
Unconsolidated Affiliates will be included in Consolidated Adjusted Asset Value
calculations consistent with the above described treatment for wholly owned
assets. Notwithstanding the foregoing, to the extent the portion of the
Consolidated Adjusted Asset Value attributable to (i) clause (d) above,
(ii) Development Properties, (iii) assets of the type described in clauses (a) —
(g) above owned by Unconsolidated Affiliates, (iv) Unimproved Land,
(v) Properties subject to a ground lease and (vi) Mortgage Receivables and
Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) exceeds 30.0% of Consolidated Adjusted Asset Value,
such excess shall be excluded.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Parent and its Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, amortization and/or impairment charges with
respect to goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), and (f) any other non-cash charges (including non-cash charges under
Financial Accounting Standards Board Statement No. 123R), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income (except to the extent deducted in
determining such Consolidated Net Income), (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) any other non-cash income and (iv) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) all
regularly scheduled payments made during such

 

7

--------------------------------------------------------------------------------



 

period on account of principal of Indebtedness of the Parent or any of its
Subsidiaries, other than balloon, bullet or similar principal payments which
repay in full such Indebtedness, (c) Preferred Dividends accumulated (whether or
not declared or payable) by the Parent or any of its Subsidiaries during such
period and (d) the Parent’s and its Subsidiaries’ pro-rata share of all expenses
and payments referred to in the preceding clauses (a) and (b) of any
Unconsolidated Affiliate of the Parent or any of its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of Parent and its Subsidiaries (including that attributable to Capital
Lease Obligations and any capitalized interest expense) for such period with
respect to all outstanding Indebtedness of Parent and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Parent and its Subsidiaries with respect to letters of
credit, bankers’ acceptance financing and net costs of Parent and its
Subsidiaries under Derivatives Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP),
plus the Parent’s and its Subsidiaries’ pro-rata share of all such expenses of
any Unconsolidated Affiliates of the Parent or any Subsidiary.

 

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Parent and its consolidated Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which Parent
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Parent or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Applicable Law applicable to such Subsidiary.

 

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Unsecured Indebtedness” means, at any date, the aggregate
principal amount of all Unsecured Indebtedness of Parent and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

8

--------------------------------------------------------------------------------



 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.

 

“Credit Rating” means the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.11.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Swingline Lender, any
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.11.(f)) upon delivery of written
notice of such determination to the Borrower, any Swingline Lender, the Issuing
Banks and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered

 

9

--------------------------------------------------------------------------------



 

into by the Borrower or any of its Subsidiaries (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, commonly entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, and (b) any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Development Property” means a Property currently under development as a Storage
Property that does not have an Occupancy Rate of 85% or more or, subject to the
last sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed. A “Development Property” on which all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been completed for at least 36 months shall cease to constitute a
“Development Property” notwithstanding the fact that such Property does not have
an Occupancy Rate of at least 85%.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit M to be executed and delivered by the Borrower, as the same may
be amended, restated or modified with the prior written approval of the
Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Early Opt-in Election” means the occurrence of:

 

(1)                                 (i) a determination by the Administrative
Agent or (ii) a notification by the Requisite Lenders to the Administrative
Agent (with a copy to the Borrower) that the Requisite Lenders have determined
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in clauses (b)-(e) of
Section 4.2., are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and

 

(2)                                 (i) the election by the Administrative Agent
or (ii) the election by the Requisite Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by

 

10

--------------------------------------------------------------------------------



 

the Administrative Agent of written notice of such election to the Borrower and
the Lenders or by the Requisite Lenders of written notice of such election to
the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless a Default or Event of Default
shall exist, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender.

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned, or leased under a Ground Lease, by the
Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such Property is a
Storage Property; (c) such Property is located in one of the 48 contiguous
states of the United States of America, Alaska, Hawaii, Puerto Rico or in the
District of Columbia; (d) neither such Property, nor any interest of the
Borrower or any Subsidiary thereof therein, is subject to any lien (other than
Permitted Liens described in clauses (a) through (e) of the definition thereof)
or any negative pledge; (e) if such Property is owned or leased by a Subsidiary,
(i) none of the Borrower’s or the Parent’s direct or indirect ownership interest
in such Subsidiary is subject to any Lien (other than Permitted Liens described
in clauses (a) through (e) of the definition thereof) or any Negative Pledge and
(ii) the Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any Person:
(A) to create Liens on such Property as security for Indebtedness of the Parent,
the Borrower or such Subsidiary, and (B) to sell, transfer or otherwise dispose
of such Property; and (f) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property. Notwithstanding the above, the Occupancy Rate of all
Eligible Properties must be a minimum of 70%, determined on an aggregate basis.
The Borrower shall be able to remove Properties that would otherwise meet this
definition in order to comply with the Occupancy Rate requirement set forth in
the preceding sentence and with the covenants set forth in Section 9.1.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without

 

11

--------------------------------------------------------------------------------



 

limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et
seq.; regulations of the Environmental Protection Agency and any applicable
rule of common law and any judicial interpretation thereof relating primarily to
the environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan

 

12

--------------------------------------------------------------------------------



 

is, or is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, the Borrower, the other Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary (or
whose sole asset is an Equity Interest in such a Subsidiary) and (b) which is
prohibited from Guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or (ii) a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.5.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.12., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.12.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the preamble hereof.

 

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of June 20, 2011 by and among the Borrower, Wells Fargo, as administrative agent
and the lenders party thereto.

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

13

--------------------------------------------------------------------------------



 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.15

%

3

 

0.15

%

4

 

0.25

%

5

 

0.30

%

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the last sale price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent. If the Federal Funds Rate
determined as provided above would be less than zero, the Federal Funds Rate
shall be deemed to be zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Commitment Percentage of the outstanding Letter of Credit Liabilities
attributable to such Issuing Bank other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to each Swingline Lender, such Defaulting Lender’s Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been

 

14

--------------------------------------------------------------------------------



 

reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date (or such shorter period as
the Requisite Lenders may agree); (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including without limitation, the ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment

 

15

--------------------------------------------------------------------------------



 

of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (including trade
payables incurred in the ordinary course of such Person’s business but excluding
accrued expenses); (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all Capital Lease Obligations of
such Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities; (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Equity Interests
of such Person; (h) all Off-Balance Sheet Obligations of such Person; (i) all
obligations of such Person in respect of Guaranties of obligations of the kind
referred to in clauses (a) through (h) above; (j) all obligations of the kind
referred to in clauses (a) through (i) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; and (k) net obligations of such
Person under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof. The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefore as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such person is
not liable therefore, provided that, Indebtedness shall include such person’s
pro-rata share of Indebtedness of any joint venture in which such person is a
partner, regardless if such person is liable therefor. Any calculation of
Indebtedness hereunder shall be made in a manner consistent with the penultimate
sentence of Section 1.2.

 

“Indemnified Costs” has the meaning given that term in Section 12.9.(a).

 

“Indemnified Party” has the meaning given that term in Section 12.9.(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any

 

16

--------------------------------------------------------------------------------



 

Loan Document and (b) to the extent not otherwise described in the immediately
preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 12.9.(a).

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing:
(i) if any Interest Period for a Loan would otherwise end after the Termination
Date for such Loan, such Interest Period shall end on such Termination Date; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means each of Wells Fargo, Bank of America and PNC Bank, each in
its capacity as an issuer of Letters of Credit pursuant to Section 2.4.

 

“L/C Commitment Amount” equals $15,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lenders; provided, however, except
as otherwise expressly provided herein, the term “Lender” shall not include any
Lender or any of its Affiliates in such Person’s capacity as a Specified
Derivatives Provider. In addition, the term “Lender” shall be deemed to include
a Lender in its capacity as an Issuing Bank in the following provisions of this
Agreement: (a) the definitions of “Material Adverse Effect” and “Obligations”;
(b) the last paragraph of Section 2.5.(a); (c) the introductory paragraph of
Section 6.1.; and (d) each of Sections 2.13., 3.1., 4.1.(e), 10.1(d),
10.6.(a) and (b), 11.2., 11.6., 12.2., 12.4., 12.7., 12.8., 12.9., 12.15. and
12.17.

 

17

--------------------------------------------------------------------------------



 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time, any other holder from time to time of any of any Obligations
and, in each case, their respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Administrative
Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than a Lender in its capacity as an Issuing Bank of a Letter of
Credit) shall be deemed to hold a Letter of Credit Liability in an amount equal
to its participation interest in the related Letter of Credit under
Section 2.4.(i), and the Lender that is the Issuing Bank of such Letter of
Credit shall be deemed to hold a Letter of Credit Liability in an amount equal
to its retained interest in such Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender that is the Issuing Bank of
such Letter of Credit) of their participation interests under such Section.

 

“Level” shall be the “Level” column as set forth in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, subject to implementation of a Benchmark Replacement in
accordance with clauses (b)-(e) of Section 4.2., with respect to any LIBOR Loan
for any Interest Period, the rate of interest obtained by dividing (i) the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by ICE
Benchmark Administration Limited, a United Kingdom Company, or a comparable or
successor quoting service reasonably approved by the Administrative Agent, at
approximately 11:00 a.m., (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) 1 minus the Eurodollar Reserve
Percentage. If, for any reason, the rate referred to in the preceding clause
(i) is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective. Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Benchmark Replacement with respect thereto)
be less than zero and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with clauses (b)-(e) of Section 4.2., in
the event that a Benchmark Replacement with respect to LIBOR is implemented then
all references herein to LIBOR shall be deemed references to such Benchmark
Replacement.

 

18

--------------------------------------------------------------------------------



 

“LIBOR Loan” means a Revolving Loan, other than a Base Rate Loan, bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capital Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capital Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than any Specified Derivatives Contract).

 

“Loan Party” means each of the Parent, the Borrower, each Guarantor and each
other Person who guarantees all or a portion of the Obligations.
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Parent and the
Borrower as of the Agreement Date.

 

“Major Lease” shall mean, as to any Property, any lease with respect to a
Property (other than a lease for storage space at such Property) which
(i) accounts for twenty percent (20%) or more of such Property’s total rental
income, or (ii) covers more than twenty percent (20%) of the gross leasable area
of the Property.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent, the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds $500 million.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the

 

19

--------------------------------------------------------------------------------



 

Loan Documents, or (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents.

 

“Material Indebtedness” has the meaning given that term in Section 10.1.(e)(i).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage Receivables” means a promissory note secured by a Lien in an interest
in real property of which the Parent, the Borrower or another Subsidiary is the
holder and retains the right of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, Specified
Derivatives Contract or the Cash Management Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Storage Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) rents and other revenues received in
the ordinary course of business from operating such Property (including proceeds
of rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) during such period minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property (other than those
expenses normally covered by a management fee and other than Capital
Expenditures), including, but not limited to, taxes, assessments and other
similar charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses and on-site marketing expenses during such period minus
(c) the Reserves for Capital Expenditures for such Property for such period
minus (d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in the
amount of five percent (5.0%) of the gross revenues for such Property for such
period.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

20

--------------------------------------------------------------------------------



 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by the Administrative Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness. Liability of a Person under a completion guarantee,
to the extent relating to the Nonrecourse Indebtedness of another Person, shall
not, in and of itself, prevent such liability from being characterized as
Nonrecourse Indebtedness.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Administrative Agent and applicable Swingline Lender pursuant
to Section 2.3. evidencing the Borrower’s request for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent or any
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note. The term “Obligations” does
not include Specified Derivatives Obligations.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) aggregate leasable square footage of all
completed space of such Property actually occupied by non-Affiliate tenants
paying rent at market rates pursuant to binding leases as to which no monetary
default has occurred and has continued for a period in excess of 60 days to
(b) the aggregate leasable square footage of all completed space of such
Property.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any other Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of

 

21

--------------------------------------------------------------------------------



 

Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.5.).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means: (a) Liens securing taxes, assessments and other charges
or levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not at the time required to be paid or discharged
under Section 7.6.; (b) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
materially and adversely impair the intended use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases not interfering with
the ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for the benefit of the Lenders; (f) Liens in existence as
of the Agreement Date and set forth in Part II of Schedule 6.1.(f); (g) in the
case of any Excluded Subsidiary, Liens on the assets of such Excluded Subsidiary
securing the Indebtedness of such Excluded Subsidiary that caused such
Subsidiary to be an Excluded Subsidiary; (h) any Lien consisting of a purchase
money security interest that secures purchase money Indebtedness permitted by
Section 9.3. and incurred in the ordinary course of business in connection with
the purchase of “Equipment” (as such term is defined in the UCC), provided such
Lien is limited to the Equipment purchased; (i) Liens on assets of the Borrower
or any Guarantor securing obligations under Derivatives Contracts; and (j) Liens
in favor of the Cash Management Lender pursuant to the Cash Management Agreement
and the “Loan Documents” described therein.

 

22

--------------------------------------------------------------------------------



 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding six
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Post-Default Rate” means (a) with respect to any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and (b) with respect to any other Obligation, a rate
per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans plus two percent (2.0%).

 

“PNC Bank” means PNC Bank, National Association, together with its successors
and assigns.

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or any of its Subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) to the extent paid or payable to the Parent or
any of its Subsidiaries, or (b) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or such other office
of the Administrative Agent as the Administrative Agent may designate from time
to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of

 

23

--------------------------------------------------------------------------------



 

Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy. Notwithstanding anything herein
to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.

 

“REIT” means a “real estate investment trust” under the Internal Revenue Code.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Requisite Lenders” means, as of any date, Lenders holding at least 50.1% of the
aggregate amount of the Commitments (not held by Defaulting Lenders who are not
entitled to vote), or, if all of the Commitments have been terminated or reduced
to zero, Lenders holding at least 50.1% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). Commitments, Loans and Letter of Credit
Liabilities held by Defaulting Lenders shall be disregarded when determining the
Requisite Lenders. At all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall mean
not less than two Lenders. For purposes of this definition, a Revolving Lender
(other than any Swingline Lender) shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Reserves for Capital Expenditures” means, with respect to any Storage Property
for any period, an amount equal to (a) the aggregate leasable square footage of
all completed space of such Property multiplied by (b) $0.15 per square foot
multiplied by (c) the number of days actually elapsed during such period divided
by (d) 365.

 

“Resigning Lender” has the meaning given that term in Section 11.8.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president and chief financial officer
of the Parent, the Borrower or the corresponding officer of each such Subsidiary
or, if any of the foregoing is a partnership, such officer of its general
partner.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
other Subsidiary now or hereafter outstanding, except a dividend payable solely
in Equity Interests of an identical or junior class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent,

 

24

--------------------------------------------------------------------------------



 

the Borrower or any other Subsidiary now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent, the
Borrower or any other Subsidiary now or hereafter outstanding.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lenders), such Lender’s obligation (a) to make Revolving Loans pursuant to
Section 2.1., (b) to issue (in the case of an Issuing Bank) or participate in
(in the case of the other Lenders) Letters of Credit pursuant to
Section 2.4.(a) and 2.4.(i), respectively (but in the case of an Issuing Bank
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders) and (c) to participate in Swingline Loans pursuant to
Section 2.3.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule 1.1.(B) as such Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time pursuant to
Section 2.12. or as appropriate to reflect any assignments to or by such Lender
effected in accordance with Section 12.5.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority with jurisdiction over any Lender, the Borrower or any of its
Subsidiaries or Affiliates.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Effective Date,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) or (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Peron(s).

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent and any of its Subsidiaries, shall include (without duplication) the
Parent’s and its Subsidiaries’ pro rata shares of the Secured Indebtedness of
their

 

25

--------------------------------------------------------------------------------



 

Unconsolidated Affiliates provided, that Indebtedness secured solely by a pledge
of equity interests shall not be deemed to constitute Secured Indebtedness.

 

“Secured Recourse Indebtedness” shall mean that portion of any Secured
Indebtedness that is not Nonrecourse Indebtedness of the Borrower or a
Guarantor.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Filing” has the meaning given that term in Section 8.4.(b).

 

“Significant Subsidiary” means any Subsidiary to which 5.0% or more of
Consolidated Adjusted Asset Value is attributable.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Borrower and a Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any other Loan
Party, as applicable, under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Storage Property” means a Property primarily operated as a self-storage
facility.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of

 

26

--------------------------------------------------------------------------------



 

such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Swingline Availability” has the meaning given that term in Section 2.3.

 

“Swingline Commitment” means the Swingline Lenders’ obligation to make Swingline
Loans pursuant to Section 2.3. in an aggregate amount up to, but not exceeding,
$100,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means each of Wells Fargo and PNC Bank, each in its capacity
to make Swingline Loans pursuant to Section 2.3.

 

“Swingline Loan” means a loan made by any Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory notes of the Borrower payable each
Swingline Lender in a principal amount equal to the amount of the Swingline
Commitment as originally in effect and otherwise duly completed, substantially
in the form of Exhibit G.

 

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date for Revolving Loans and Revolving Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means June 19, 2024.

 

“Titled Agents” means each of the Joint Lead Arrangers, the Joint Bookrunners,
the Syndication Agents, and the Documentation Agents and their respective
successors and permitted assigns.

 

“Type” with respect to any Revolving Loan refers to whether such Loan is a LIBOR
Loan or Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset Value” means on any date of determination, the sum of:
(a) with respect to any Eligible Property that has been owned or leased for the
four most recently ended fiscal quarters, an

 

27

--------------------------------------------------------------------------------



 

amount equal to (i) the Net Operating Income of such Eligible Property for the
four full fiscal quarters of the Parent most recently ended, divided by (ii) the
Capitalization Rate; plus (b) the Acquisition Price of all Eligible Properties
that have been owned or leased for less than four full fiscal quarters;
Notwithstanding the foregoing, to the extent that Unencumbered Asset Value
attributable to Properties (1) leased under Ground Leases would exceed 5.0% of
Unencumbered Asset Value, such excess shall be excluded and (2) having an
Occupancy Rate of less than 60% would exceed 5.0% of Unencumbered Asset Value,
such excess shall be excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness;
provided, however, that “Unsecured Indebtedness” shall include Indebtedness that
is both (a) only secured by a pledge of the Equity Interests of the Person that
has incurred such Indebtedness and (b) recourse to the Borrower or to a
Guarantor.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, together with its
successors and assigns.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2. General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be

 

28

--------------------------------------------------------------------------------



 

computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified as of the date
of this Agreement and from time to time thereafter to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Eastern time daylight or standard, as applicable.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the revenues, expenses, assets,
liabilities and other financial statement items of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included; provided, however, for purposes of
determining the Parent’s compliance with any such financial covenant the
Borrower shall be considered to be a Wholly Owned Subsidiary of the Parent.

 

Section 1.4. Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 1.5. Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

 

29

--------------------------------------------------------------------------------



 

ARTICLE II. CREDIT FACILITIES

 

Section 2.1. Revolving Loans.

 

(a)                                 Generally. Subject to the terms and
conditions hereof, including without limitation Section 2.15., during the period
from the Effective Date to but excluding the Termination Date for Revolving
Loans and Revolving Commitments, each Lender severally and not jointly agrees to
make Revolving Loans to the Borrower in an aggregate principal amount at any one
time outstanding up to, but not exceeding, the amount of such Lender’s Revolving
Commitment. Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date for
Revolving Loans and Revolving Commitments, the Borrower may borrow, repay and
reborrow Revolving Loans hereunder.

 

(b)                                 Requesting Revolving Loans. The Borrower
shall give the Administrative Agent notice pursuant to a Notice of Borrowing or
telephonic notice of each borrowing of Revolving Loans. Each Notice of Borrowing
shall be delivered to the Administrative Agent before 11:00 a.m. (i) in the case
of LIBOR Loans, on the date three Business Days prior to the proposed date of
such borrowing and (ii) in the case of Base Rate Loans, on the date one Business
Day prior to the proposed date of such borrowing. Any such telephonic notice
shall include all information to be specified in a written Notice of Borrowing
and shall be promptly confirmed in writing by the Borrower pursuant to a Notice
of Borrowing sent to the Administrative Agent by telecopy or electronic mail on
the same day of the giving of such telephonic notice. The Administrative Agent
will transmit the Notice of Borrowing (or the information contained in such
Notice of Borrowing) to each Lender promptly upon receipt by the Administrative
Agent (but in any event no later than 2:00 p.m. on the date of receipt by the
Administrative Agent). Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.

 

(c)                                  Disbursements of Revolving Loan Proceeds.
No later than 12:00 p.m. on the date specified in the Notice of Borrowing under
the immediately preceding subsection (b), each Lender will make available for
the account of its applicable Lending Office to the Administrative Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. Subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Administrative Agent
will make the proceeds of such borrowing available to the Borrower no later than
2:00 p.m. on the date specified by the Borrower in such Notice of Borrowing and
in the account specified in the Disbursement Instruction Agreement.

 

(d)                                 Assumptions Regarding Funding by Lenders.
With respect to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower agree to pay to the Administrative Agent on demand the amount of such
Loan with interest thereon, for each day from and including the date such Loan
is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such

 

30

--------------------------------------------------------------------------------



 

Lender shall pay the amount of such interest to the Administrative Agent for the
same or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Loan, the amount
so paid shall constitute such Lender’s Loan included in the borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

(e)                                  Revolving Commitment Reallocation. 
Simultaneously with the effectiveness of this Agreement, the “Revolving
Commitments” (as defined in the Existing Credit Agreement) of each of the
“Revolving Lenders” (as defined in the Existing Credit Agreement) as existing
immediately prior to the Effective Date, shall be reallocated among the
Revolving Lenders so that the Revolving Commitments are held by the Revolving
Lenders as set forth on Schedule 1.1.(B) attached hereto.  To effect such
reallocations each Revolving Lender who either had no “Revolving Commitment”
under the Existing Credit Agreement immediately prior to the Effective Date or
whose Revolving Commitment upon the effectiveness of this Agreement exceeds its
“Revolving Commitment” under the Existing Credit Agreement immediately prior to
the effectiveness of this Agreement (each an “Assignee Revolving Lender”) shall
be deemed to have purchased all right, title and interest in, and all
obligations in respect of, the Revolving Commitments from the “Revolving
Lenders” under the Existing Credit Agreement who will not have a Revolving
Commitment on and as of the Effective Date or whose Revolving Commitments upon
the effectiveness of this Agreement are less than their respective “Revolving
Commitment” under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement (each an “Assignor Revolving Lender”), so that
the Revolving Commitments of the Revolving Lenders will be held by the Revolving
Lenders as set forth on Schedule 1.1.(B).  Such purchases shall be deemed to
have been effected by way of, and subject to the terms and conditions of, an
Assignment and Acceptance Agreement without the payment of any related
assignment fee, and, except for Revolving Notes to be provided to the Assignor
Revolving Lenders and Assignee Revolving  Lenders in the principal amount of
their respective Revolving Commitments, no other documents or instruments shall
be, or shall be required to be, executed in connection with such assignments
(all of which are hereby waived).  The Assignor Revolving Lenders, the Assignee
Revolving Lenders and the other Revolving Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the Revolving Lenders pro rata in accordance with the
amount of the Revolving Commitments set forth on Schedule 1.1.(B).

 

Section 2.2. [Reserved].

 

Section 2.3. Swingline Loans.

 

(a)                                 Swingline Loans. Subject to the terms and
conditions hereof, including without limitation, Section 2.15., during the
period from the Effective Date to but excluding the Swingline Termination Date,
each Swingline Lender agrees severally and not jointly to make Swingline Loans
to the Borrower in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the lesser (such lesser amount being referred to as the
“Swingline Availability” of a given Swingline Lender) of (i) $100,000,000 minus
the aggregate outstanding amount of Swingline Loans and (ii) the Revolving
Commitment of such Swingline Lender in its capacity as a Lender minus the
aggregate outstanding principal amount of Revolving Loans of the Swingline
Lender in its capacity as a Revolving Lender. If at any time the aggregate
principal amount of the Swingline Loans made by a Swingline Lender outstanding
at such time exceeds the Swingline Availability of such Swingline Lender in
effect at such time, the Borrower shall immediately pay the Administrative Agent
for the account of such Swingline Lender the

 

31

--------------------------------------------------------------------------------



 

amount of such excess. The Administrative Agent shall provide the Borrower with
notice (via telephone or electronic mail) if the aggregate principal amount of
the Swingline Loans made by a Swingline Lender exceeds the Swingline
Availability of such Swingline Lender, provided that the failure to provide such
notice shall not affect the Borrower’s obligations hereunder.  Subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. The
Borrower shall give the Administrative Agent and the Swingline Lender selected
by the Borrower to make a Swingline Loan notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Administrative
Agent and such Swingline Lender no later than 1:00 p.m. on the proposed date of
such borrowing. Any such notice given telephonically shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Administrative Agent and such Swingline Lender
by telecopy or electronic mail on the same day of the giving of such telephonic
notice. On the date of the requested Swingline Loan and subject to satisfaction
of the applicable conditions set forth in Article V. for such borrowing, the
applicable Swingline Lender will make the proceeds of such Swingline Loan
available to the Administrative Agent no later than 3:00 p.m. on such date at
its Principal Office, in immediately available funds, for the account of the
Borrower. Not later than 4:00 p.m. on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in Article V.
for such borrowing, the Administrative Agent will make the proceeds of such
Swingline Loan available to the Borrower in Dollars in immediately available
funds by depositing them in the account specified by the Borrower in the
Disbursement Authorization Agreement.

 

(c)                                  Interest. Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans. Interest payable on
Swingline Loans is solely for the account of the Swingline Lender that made such
Swingline Loan (except to the extent a Lender acquires a participating interest
in such Swingline Loan pursuant to the immediately following subsection (e)).
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan made by such
Swingline Lender).

 

(d)                                 Swingline Loan Amounts, Etc. Each Swingline
Loan shall be in the minimum amount of $100,000 and integral multiples of
$100,000 or such other minimum amounts agreed to by the applicable Swingline
Lender and the Borrower. Any voluntary prepayment of a Swingline Loan must be in
integral multiples of $50,000 or the aggregate principal amount of all
outstanding Swingline Loans (or such other minimum amounts upon which the
applicable Swingline Lender and the Borrower may agree) and in connection with
any such prepayment, the Borrower must give the applicable Swingline Lender
prior written notice thereof no later than 2:00 p.m. on the day prior to the
date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Notes.

 

(e)                                  Repayment and Participations of Swingline
Loans. The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the applicable Swingline Lender and in any event, within 7
Business Days after the date such Swingline Loan was made; provided, that the
proceeds of a Swingline Loan may not be used to repay a Swingline Loan.
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Termination Date (or such earlier date as the applicable
Swingline Lender and the Borrower may agree in writing). In lieu of demanding
repayment of any outstanding Swingline Loan from the Borrower, the Swingline
Lenders may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lenders to act on its behalf for such purpose), request a borrowing of
Revolving Loans (which shall be Base Rate Loans) from the Lenders in an amount
equal to

 

32

--------------------------------------------------------------------------------



 

the principal balance of such Swingline Loan. The amount limitations contained
in Section 2.1.(a) shall not apply to any borrowing of Revolving Loans made
pursuant to this subsection. The applicable Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 12:00 noon on the proposed date of such borrowing and the Administrative
Agent shall give prompt notice of such borrowing to the Lenders. No later than
2:00 p.m. on such date, each Lender will make available to the Administrative
Agent at the Principal Office for the account of the applicable Swingline
Lender, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender and, to the extent of such Revolving Loan, such Lender’s
participation in the Swingline Loan so repaid shall be deemed to be funded by
such Revolving Loan. The Administrative Agent shall pay the proceeds of such
Revolving Loans to such Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan. At the time each Swingline Loan is made, each Lender
shall automatically (and without any further notice or action) be deemed to have
purchased from the applicable Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Commitment
Percentage in such Swingline Loan. If the Lenders are prohibited from making
Revolving Loans required to be made under this subsection for any reason,
including without limitation, the occurrence of any Default or Event of Default
described in Section 10.1.(f) or 10.1.(g), upon notice from the Administrative
Agent or the Swingline Lenders, each Lender severally agrees to pay to the
Administrative Agent for the account of such Swingline Lender in respect of such
participation the amount of such Lender’s Commitment Percentage of each
outstanding Swingline Loan. If such amount is not in fact made available to the
Administrative Agent by any Lender, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon
demand therefor by the Administrative Agent or the applicable Swingline Lender,
and until such time as such Lender makes the required payment, such Swingline
Lender shall be deemed to continue to have outstanding Swingline Loans in the
amount of such unpaid participation obligation for all purposes of the Loan
Documents (other than those provisions requiring the other Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, and any other
amounts due such Lender hereunder, to such Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise). A Lender’s obligation to make
payments in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lenders or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Section 10.1.(f) or 10.1.(g)) or the termination of the Commitments
of any Lender, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender or the Borrower or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

Section 2.4. Letters of Credit.

 

(a)                                 Letters of Credit. Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.15., each
Issuing Bank, on behalf of the Revolving Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date for Revolving
Loans and Revolving Commitments one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed the L/C Commitment Amount; provided, that an Issuing
Bank shall not be obligated to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate

 

33

--------------------------------------------------------------------------------



 

Stated Amount of Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Revolving
Commitment Amount of such Issuing Bank in its capacity as a Revolving Lender.

 

(b)                                 Terms of Letters of Credit. At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower. Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the date
that is 30 days prior to the Termination Date for Revolving Loans and Revolving
Commitments or (ii) any Letter of Credit have a duration in excess of one year;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of
non-renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the current expiration date of such Letter of
Credit beyond the earlier of (x) the date that is 30 days prior to the
Termination Date for Revolving Loans and Revolving Commitments and (y) the date
one year after the current expiration date.

 

(c)                                  Requests for Issuance of Letters of Credit.
The Borrower shall give the Issuing Bank it desires to issue a Letter of Credit
and the Administrative Agent written notice at least 5 Business Days (or such
shorter period as may be acceptable to the Administrative Agent and such Issuing
Bank in their sole discretion) prior to the requested date of issuance of such
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) initial Stated
Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as reasonably requested from time to time by
the applicable Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 5.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date 5 Business Days (or such shorter period as may be acceptable to the
Administrative Agent and such Issuing Bank in their sole discretion) following
the date after which such Issuing Bank has received all of the items required to
be delivered to it under this subsection. An Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause such Issuing Bank or any Revolving Lender to exceed any limits imposed
by, any Applicable Law. References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires.
Upon the written request of the Borrower, the applicable Issuing Bank shall
deliver to the Borrower a copy of each Letter of Credit issued by such Issuing
Bank within a reasonable time after the date of issuance thereof. To the extent
any term of a Letter of Credit Document (excluding any certificate or other
document presented by a beneficiary in connection with a drawing under such
Letter of Credit) is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control. The Borrower shall examine the copy of any
Letter of Credit or any amendment to a Letter of Credit that is delivered to it
by the applicable Issuing Bank and, in the event of any claim of noncompliance
with the Borrower’s instructions or other irregularity, the Borrower will
promptly (but in any event, within 5 Business Days after the later of
(x) receipt by the beneficiary of such Letter of Credit of the original of, or
amendment to, such Letter of Credit, as applicable and (y) receipt by the
Borrower of a copy of such Letter of Credit or amendment, as applicable) notify
such Issuing Bank.

 

(d)                                 Reimbursement Obligations. Upon receipt by
an Issuing Bank from the beneficiary of a Letter of Credit issued by such
Issuing Bank of any demand for payment under such Letter of Credit and

 

34

--------------------------------------------------------------------------------



 

such Issuing Bank’s determination that such demand for payment complies with the
requirements of such Letter of Credit, such Issuing Bank shall promptly notify
the Borrower and the Administrative Agent of the amount to be paid by such
Issuing Bank as a result of such demand and the date on which payment is to be
made by such Issuing Bank to such beneficiary in respect of such demand;
provided, however, that an Issuing Bank’s failure to give, or delay in giving,
such notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation. The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse each Issuing Bank for the amount of each
demand for payment under each Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation owing with respect to a Letter of Credit issued by such Issuing Bank,
such Issuing Bank shall promptly pay to the Administrative Agent for the account
of each Revolving Lender that has acquired a participation therein under the
second sentence of Section 2.4.(i) such Lender’s Commitment Percentage of such
payment.

 

(e)                                  Manner of Reimbursement. Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent and the applicable Issuing Bank
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse such Issuing Bank for the amount of the related demand
for payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Administrative Agent and the applicable Issuing
Bank, or if the Borrower fails to reimburse the applicable Issuing Bank for a
demand for payment under a Letter of Credit by the date of such payment, the
failure of which the applicable Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 1:00 p.m. Eastern time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations of Section 2.1.(a) shall not apply to any
borrowing of Revolving Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on Revolving
Commitments. Upon the issuance by an Issuing Bank of a Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

(g)                                  Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations. In examining
documents presented in connection with drawings under Letters of Credit and
making payments under Letters of Credit issued by an Issuing Bank against such
documents, such Issuing Bank shall only be required to use the same standard of
care as it uses in connection with examining documents presented in connection
with drawings under letters of credit in which it has not sold participations
and making payments under such letters of credit. The Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, none of the Issuing Banks, the Administrative Agent
or any of the Lenders shall be responsible for, and the Borrower’s obligations
in respect of the Letters of Credit shall not be affected in any manner by, any
of the following except to the extent resulting from the gross negligence or
willful misconduct of the Administrative Agent, an Issuing Bank or a Lender, as
applicable, as determined by a court of competent

 

35

--------------------------------------------------------------------------------



 

jurisdiction in a final, non-appealable judgment: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy, electronic mail or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit, or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any Letter of Credit or of the proceeds of any drawing
under any Letter of Credit; or (viii) any consequences arising from causes
beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Issuing Banks’, the Administrative Agent’s or any Lender’s rights or powers
hereunder. Any action taken or omitted to be taken by an Issuing Bank under or
in connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against such Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse an Issuing Bank for any drawing made under any Letter of
Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against such
Issuing Bank, any other Issuing Bank, the Administrative Agent, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, such Issuing Bank, any other Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this
Section or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse an Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, any Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
such Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, any Issuing Bank or any Lender with respect to any Letter
of Credit.

 

36

--------------------------------------------------------------------------------



 

(h)                                 Amendments, Etc. The issuance by an Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
issued by such Issuing Bank shall be subject to the same conditions applicable
under this Agreement to the issuance of new Letters of Credit (including,
without limitation, that the request therefor be made through the applicable
Issuing Bank and the Administrative Agent), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and the Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.6.(c).

 

(i)                                     Revolving Lenders’ Participation in
Letters of Credit. Immediately upon the issuance by an Issuing Bank of any
Letter of Credit each Revolving Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased and received from such Issuing Bank,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of such Issuing
Bank with respect to such Letter of Credit and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Bank to
pay and discharge when due, such Lender’s Commitment Percentage of such Issuing
Bank’s liability under such Letter of Credit. In addition, upon the making of
each payment by a Revolving Lender to the Administrative Agent for the account
of an Issuing Bank in respect of any Letter of Credit issued by it pursuant to
the immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of such Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to such Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to such Issuing Bank pursuant to the third and last
sentences of Section 3.6.(c)).

 

(j)                                    Payment Obligation of Revolving Lenders.
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, on demand in immediately available funds in
Dollars the amount of such Lender’s Commitment Percentage of each drawing paid
by such Issuing Bank under each Letter of Credit issued by it to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.4.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Commitment
Percentage of such drawing except as otherwise provided in Section 3.11. If the
notice referenced in the second sentence of Section 2.4.(e) is received by a
Revolving Lender not later than 11:00 a.m. Eastern time, then such Lender shall
make such payment available to the Administrative Agent not later than 2:00
p.m. Eastern time on the date of demand therefor; otherwise, such payment shall
be made available to the Administrative Agent not later than 1:00 p.m. Eastern
time on the next succeeding Business Day. Each Revolving Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(f) or 10.1.(g) or
(iv) the termination of the Revolving Commitments. Each such payment to the
Administrative Agent for the account of the applicable Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.

 

37

--------------------------------------------------------------------------------



 

(k)                                 Information to Lenders. Promptly following
any change in Letters of Credit outstanding issued by an Issuing Bank, such
Issuing Bank shall deliver to the Administrative Agent, which shall promptly
deliver the same to each Revolving Lender and the Borrower, a notice describing
the aggregate amount of all Letters of Credit issued by such Issuing Bank
outstanding at such time. Upon the request of any Revolving Lender from time to
time, an Issuing Bank shall deliver any other information reasonably requested
by such Lender with respect to such Letter of Credit that is the subject of the
request. Other than as set forth in this subsection, the Issuing Banks and the
Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank or the Administrative Agent to perform its
requirements under this subsection shall not relieve any Revolving Lender from
its obligations under Section 2.4.(j).

 

Section 2.5. Rates and Payment of Interest on Loans.

 

(a)                                 Rates. The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin for such Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin for such Loans.

 

Notwithstanding the foregoing, (x) while an Event of Default exists pursuant to
Section 10.1.(a), (b), (f) or (g) or (y) upon the vote of the Requisite Lenders
in the case of the existence of any other Event of Default not described in the
preceding clause (x), the Borrower shall pay to the Administrative Agent for the
account of each Lender and each Issuing Bank, as the case may be, interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, letter of credit fees and
accrued but unpaid interest to the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on each Loan shall be payable (i)(x) in respect of Base Rate Loans,
quarterly in arrears on the first day of each calendar quarter, commencing with
the first full calendar quarter occurring after the Effective Date and (y) in
respect of LIBOR Loans, on the last day of the Interest Period applicable to
such LIBOR Loan and if such Interest Period is longer than three months, at
three-month intervals following the first day of such Interest Period, (ii) on
any date that the principal balance of any Loan is repaid and (iii) on any date
on which the principal balance of such Loan is due and payable in full (whether
at maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Administrative Agent shall give notice thereof to the Lenders to
which such interest is payable and to the Borrower. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

Section 2.6. Number of Interest Periods.

 

There may be no more than 8 different Interest Periods for LIBOR Loans that are
Revolving Loans outstanding at the same time.

 

38

--------------------------------------------------------------------------------



 

Section 2.7. Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 

Section 2.8. Prepayments.

 

(a)                                 Optional. Subject to Section 4.4., the
Borrower may prepay any Loan at any time without premium or penalty. The
Borrower shall give the Administrative Agent at least one Business Day’s prior
written notice of the prepayment of any Loan.

 

(b)                                 Mandatory. If at any time the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate Revolving Commitments at such time, the Borrower shall, within 3
calendar days after the occurrence of such excess, pay to the Administrative
Agent for the accounts of the Lenders the amount of such excess.

 

(c)                                  Application of Prepayments. Amounts paid
under the preceding subsection (b) shall be applied to pay all amounts of
principal outstanding on the Swingline Loans first and then to the Revolving
Loans and any Reimbursement Obligations pro rata in accordance with Section 3.2.
and if any Letters of Credit are outstanding at such time, the remainder, if
any, shall be deposited into the Collateral Account for application to any
Reimbursement Obligations. If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

(d)                                 Derivatives Contracts. No repayment or
prepayment pursuant to this Section shall affect any of the Borrower’s
obligations under any Derivatives Contract between the Borrower and any Lender
(or any Affiliate of any Lender).

 

Section 2.9. Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telephone, electronic mail or other
similar form of communication or telecopy, confirmed immediately in writing if
by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, or if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

 

39

--------------------------------------------------------------------------------



 

Section 2.10. Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing) or telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

 

Section 2.11. Notes.

 

(a)                                 Notes. Except in the case of a Lender that
has requested not to receive a Revolving Note, the Revolving Loans made by each
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit H (each a “Revolving
Note”), payable to such Lender in a principal amount equal to the amount of its
Revolving Commitment as originally in effect and otherwise duly completed. The
Swingline Loans made by each Swingline Lender to the Borrower shall, in addition
to this Agreement, also be evidenced by a Swingline Note payable to such
Swingline Lender.

 

(b)                                 [Reserved].

 

(c)                                  Records. The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error. Any failure to so record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(d)                                 Lost, Stolen, Destroyed or Mutilated Notes.
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

40

--------------------------------------------------------------------------------



 

Section 2.12. Voluntary Reductions of the Revolving Commitments.

 

Subject to Section 2.15., the Borrower shall have the right to terminate or
reduce the aggregate unused amount of the Revolving Commitments (for which
purpose use of the Revolving Commitments shall be deemed to include the
aggregate amount of Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than 3 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Administrative Agent (“Commitment Reduction Notice”); provided, however, if
the Borrower seeks to reduce the aggregate amount of the Revolving Commitments
below $100,000,000, then the Revolving Commitments shall all automatically and
permanently be reduced to zero. Promptly after receipt of a Commitment Reduction
Notice the Administrative Agent shall notify each Lender of the proposed
termination or Revolving Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated. The Borrower shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 4.4.

 

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Collateral Account, the Borrower shall, on
such date, pay to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders and the Issuing Banks, an amount of money
equal to the amount of such excess for deposit into the Collateral Account.

 

Section 2.14. [Reserved].

 

Section 2.15. Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, no Issuing Bank shall be
required to issue, increase or extend a Letter of Credit and no reduction of the
Revolving Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Loan, the issuance, increase or extension
of such Letter of Credit or such reduction in the Revolving Commitments, the
aggregate principal amount of all outstanding Revolving Loans, together with the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitment at such time.

 

Section 2.16. Increase in Revolving Commitments.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date for
Revolving Loans and Revolving Commitments to request increases in the aggregate
amount of the Revolving Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases of the Revolving
Commitments, the aggregate amount of the Revolving Commitments shall not exceed
$1,600,000,000 (less the aggregate amount of reductions of Revolving Commitments
effected pursuant to Section 2.12.). Each such increase in the Revolving
Commitments must be an aggregate minimum amount of $25,000,000 and integral
multiples

 

41

--------------------------------------------------------------------------------



 

of $10,000,000 in excess thereof. The Borrower may invite any Lender and/or any
Affiliate of any Lender and/or any other Person (other than the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) to provide an increase in its
Revolving Commitments or a new Revolving Commitment, as the case may be.  No
Lender shall be obligated in any way whatsoever to increase its Revolving
Commitment or to provide a new Revolving Commitment, and any new Lender becoming
a party to this Agreement in connection with any such requested increase of the
Revolving Commitments must be an Eligible Assignee. If a new Revolving Lender
becomes a party to this Agreement, or if any existing Revolving Lender is
increasing its Revolving Commitment, such Lender shall on the date it becomes a
Revolving Lender hereunder (or in the case of an existing Revolving Lender,
increases its Revolving Commitment) (and as a condition thereto) purchase from
the other Revolving Lenders its Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments and after giving
effect to the increase of Revolving Commitments) of any outstanding Revolving
Loans, by making available to the Administrative Agent for the account of such
other Revolving Lenders, in same day funds, an amount equal to the sum of
(A) the portion of the outstanding principal amount of such Revolving Loans to
be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Lenders under Section 2.4.(j) that have
not been repaid, plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Lenders under Section 4.4. as a result of the prepayment of any such Revolving
Loans. Effecting any increase of the Revolving Commitments under this Section is
subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase of the
Revolving Commitments, (y) the representations and warranties made or deemed
made by the Borrower and any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of such increase of the Revolving Commitments except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents, and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate and other necessary action taken by the Borrower to authorize such
increase of the Revolving Commitments and (B) all corporate, partnership, member
and other necessary action taken by each Guarantor authorizing the guaranty of
such increase of the Revolving Commitments; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent, the
Issuing Banks and the Lenders covering such matters as reasonably requested by
the Administrative Agent; and (iii) new Revolving Notes executed by the
Borrower, payable to any new Revolving Lenders and replacement Revolving Notes
executed by the Borrower, payable to any existing Revolving Lenders increasing
their respective Revolving Commitments, in each case, in the amount of such
Lender’s Revolving Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the Revolving Commitments unless such Lender
has requested not to receive a Revolving Note. In connection with any increase
in the aggregate amount of the Revolving Commitments pursuant to this
Section 2.16. any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request.

 

Section 2.17. Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an

 

42

--------------------------------------------------------------------------------



 

authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1. Payments.

 

(a)                                 Payments by the Borrower. Except to the
extent otherwise provided herein, all payments of principal, interest, Fees and
other amounts to be made by the Borrower under this Agreement, the Notes or any
other Loan Document shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim (excluding Taxes required to be
withheld pursuant to Section 3.12.), to the Administrative Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). Subject to
Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any other Loan Document shall be paid to such
Lender by wire transfer of immediately available funds in accordance with the
wiring instructions provided by such Lender to the Administrative Agent from
time to time, for the account of such Lender at the applicable Lending Office of
such Lender. Each payment received by the Administrative Agent for the account
of an Issuing Bank under this Agreement shall be paid to such Issuing Bank by
wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or such Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by Borrower.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or such
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

Section 3.2. Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(d) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(b), under the first
sentence of Section 3.6.(c) and under Section 3.6.(d) shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Lenders, in each

 

43

--------------------------------------------------------------------------------



 

case pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that, subject to Section 3.11., if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
principal amount of the Revolving Loans shall not be held by the Revolving
Lenders pro rata in accordance with their respective Revolving Commitments in
effect at the time such Revolving Loans were made, then such payment shall be
applied to the Revolving Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Loans being
held by the Revolving Lenders pro rata in accordance with such respective
Revolving Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the Conversion and Continuation of Revolving Loans of a
particular Type (other than Conversions provided for by Section 4.6.) shall be
made pro rata among the Lenders according to the amounts of their respective
Revolving Loans, and the then current Interest Period for each Lender’s portion
of each such Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4., shall be pro rata in accordance with their respective Revolving
Commitments; and (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be pro rata in accordance
with their respective Revolving Commitments. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the applicable Swingline Lender only (except to the extent any
Lender shall have acquired and funded a participating interest in any such
Swingline Loan pursuant to Section 2.3.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

 

Section 3.3. Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender (other than
any payment in respect of Specified Derivatives Obligations) not in accordance
with the terms of this Agreement and such payment should be distributed to the
Lenders pro rata in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall, subject to
Section 3.11. if applicable, share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

44

--------------------------------------------------------------------------------



 

Section 3.4. Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5. Minimum Amounts.

 

(a)                                 Borrowings and Conversions.  Except as
otherwise provided in Sections 2.3.(d) and 2.4.(e), each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $500,000 in excess thereof.  Each borrowing, Conversion and Continuation of
LIBOR Loans shall be in an aggregate minimum amount of $500,000 and integral
multiples of $500,000 in excess of that amount.

 

(b)                                 Prepayments.  Each voluntary prepayment of
Revolving Loans shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess thereof (or, if less, the aggregate principal
amount of Revolving Loans then outstanding).

 

(c)                                  Reductions of Revolving Commitments.  Each
reduction of the Revolving Commitments under Section 2.12. shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $2,000,000 in
excess thereof.

 

(d)                                 Letters of Credit.  The initial Stated
Amount of each Letter of Credit shall be at least $5,000 (or such lesser amount
as may be acceptable to the Borrower, the applicable Issuing Bank and the
Administrative Agent).

 

Section 3.6. Fees.

 

(a)                                 Closing Fee. On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all fees then
due and payable as have been agreed to in writing by the Borrower, the Joint
Lead Arrangers and the Administrative Agent.

 

(b)                                 Facility Fees. The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a facility fee equal to
the average daily amount of the Revolving Commitment of such Lender (whether or
not utilized) times the Facility Fee for the period from and including the
Agreement Date to but excluding the date such Revolving Commitment is terminated
or reduced to zero or the Termination Date for Revolving Loans and Revolving
Commitments, such fee to be paid in arrears on (i) the last day of March, June,
September and December in each calendar year, (ii) the date of each reduction in
the Revolving Commitments (but only on the amount of the reduction) and (iii) on
the Termination Date.

 

(c)                                  Letter of Credit Fees. The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin in
respect of Revolving Loans that are LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires or is cancelled or terminated or (y) to but excluding the date
such Letter of Credit is drawn in full and is not subject to reinstatement, as
the case may be. The fees provided for in this subsection shall be nonrefundable
and payable in arrears on (i) the last day of March, June, September and
December in each year, (ii) the Termination Date for Revolving Loans and

 

45

--------------------------------------------------------------------------------



 

Revolving Commitments, (iii) the date the Revolving Commitments are terminated
or reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent. In addition, the Borrower shall pay to each Issuing Bank
for its own account and not the account of any Lender, an issuance fee in
respect of each Letter of Credit issued by such Issuing Bank equal to the
greater of (i) $500 or (ii) one-eighth of one percent (0.125%) per annum on the
initial Stated Amount of such Letter of Credit payable (A) for the period from
and including the date of issuance of such Letter of Credit through and
including the expiration date of such Letter of Credit and (B) if the expiration
date of any Letter of Credit is extended (whether as a result of the operation
of an automatic extension clause or otherwise), for the period from but
excluding the previous expiration date to and including the extended expiration
date. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance (or in the case of an extension of the
expiration date, on the previous expiration date). The Borrower shall pay
directly to each Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
such Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or any other
transaction relating thereto.

 

(d)                                 [Reserved].

 

(e)                                  Administrative and Other Fees. The Borrower
agrees to pay the administrative and other fees of the Administrative Agent as
may be agreed to in writing by the Borrower and the Administrative Agent from
time to time.

 

Section 3.7. Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.

 

Section 3.8. Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9. Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5.(a)(i) and (ii) and in
Section 2.3.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, unused fees, closing fees,
letter of credit fees, underwriting fees, default charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by the Administrative Agent or any Lender to third parties or for
damages incurred by the Administrative Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Administrative Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and

 

46

--------------------------------------------------------------------------------



 

the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.10. Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, Letters of Credit, accrued interest and Fees, charges and payments
made pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error. The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

 

Section 3.11. Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders.

 

(b)                                 Defaulting Lender Waterfall. Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.3. shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Administrative Agent, an
Issuing Bank or any Swingline Lender hereunder; third, in the case of a
Defaulting Lender that is a Revolving Lender, to Cash Collateralize the Issuing
Banks’ Fronting Exposures with respect to such Defaulting Lender in accordance
with subsection (e) below; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) in the case of a Defaulting Lender that is a Revolving Lender, Cash
Collateralize the Issuing Banks’ future Fronting Exposures with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with subsection (e) below; sixth, to the payment of any
amounts owing to the Lenders, the Administrative Agent, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Administrative Agent, an Issuing Bank
or any Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.4.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its

 

47

--------------------------------------------------------------------------------



 

appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Article V. were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Revolving Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with their respective Commitment
Percentages (determined without giving effect to subsection (d) of this
Section 3.11.). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.6. (b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.6.(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to subsection (e) of this Section 3.11.

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to each
Issuing Bank and each Swingline Lender, as applicable, the amount of any such
Fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank or such Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (determined without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposures in accordance with the
procedures set forth in this subsection.

 

48

--------------------------------------------------------------------------------



 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within 1 Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Banks with respect to Letters of Credit issued
and outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ Fronting Exposures shall no
longer be required to be held as Cash Collateral pursuant to this subsection
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(y) the determination by the Administrative Agent and the Issuing Banks that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person (if other than the Borrower) providing Cash
Collateral and the Issuing Banks may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall be remitted to the Borrower or as the
Borrower otherwise directs.

 

(f)                                   Defaulting Lender Cure. If the Borrower,
the Administrative Agent, the Issuing Banks and the Swingline Lenders agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Revolving Lenders in accordance with their respective Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of

 

49

--------------------------------------------------------------------------------



 

the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender, (i) the Swingline Lenders shall not
be required to fund any Swingline Loans unless each is satisfied that it will
have no Fronting Exposure after giving effect to such Swingline Loan and (ii) no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment.
During any period that a Lender is a Defaulting Lender, the Borrower may, by
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of Section 12.5.(b). In connection with any
such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500. The exercise
by the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent or any of
the Lenders.

 

Section 3.12. Taxes; Foreign Lenders.

 

(a)                                 Issuing Bank. For purposes of this Section,
the term “Lender” includes the Issuing Banks and the term “Applicable Law”
includes FATCA.

 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower or any other Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower. The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,

 

50

--------------------------------------------------------------------------------



 

whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower or another Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

51

--------------------------------------------------------------------------------



 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit N-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as
applicable,; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-2 or
Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate

 

52

--------------------------------------------------------------------------------



 

substantially in the form of Exhibit N-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any

 

53

--------------------------------------------------------------------------------



 

indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival. Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1. Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy. If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
ratios or requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(b)                                 Additional Costs. In addition to, and not in
limitation of the immediately preceding subsection (a), the Borrower shall
promptly pay to the Administrative Agent for the account of each affected Lender
from time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it determines
are attributable to its making or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitments of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(c)                                  Lender’s Suspension of LIBOR Loans. Without
limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender

 

54

--------------------------------------------------------------------------------



 

so elects by notice to the Borrower (with a copy to the Administrative Agent),
the obligation of such Lender to make or Continue, or to Convert any other Type
of Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit. Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit and the result shall be to increase the cost
to an Issuing Bank of issuing (or any Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by an Issuing Bank or any
Lender hereunder in respect of any Letter of Credit, then, upon demand by such
Issuing Bank or such Lender, the Borrower shall pay promptly, and in any event
within 3 Business Days of demand, to such Issuing Bank, or in the case of a
Lender, to the Administrative Agent for the account of such Lender, as
applicable, from time to time as specified by such Issuing Bank or a Lender,
such additional amounts as shall be sufficient to compensate such Issuing Bank
or such Lender for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs. Each of the Administrative Agent, the Issuing Banks, each
Lender and each Participant, as the case may be, agrees to notify the Borrower
of any event occurring after the Agreement Date entitling the Administrative
Agent, such Issuing Bank or such Lender or such Participant to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, the failure of the Administrative Agent or any
Issuing Bank, Lender or any Participant to give such notice shall not release
the Borrower from any of its obligations hereunder; provided, however, that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than six months prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Regulatory Change giving rise to
such increased costs or reductions, and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). The Administrative Agent or such Lender or such
Participant agrees to furnish to the Borrower (and in the case of a Lender or a
Participant, to the Administrative Agent) a certificate setting forth in
reasonable detail the basis and amount of each request by the Administrative
Agent or such Lender for compensation under this Section. Absent manifest error,
determinations by the Administrative Agent or any Lender or any Participant of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay the Administrative
Agent, any such Issuing Bank and or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

Section 4.2. Inability to Determine Rates; Alternative Rate of Interest.

 

(a)                                 Circumstances Affecting LIBOR Availability.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(i)                                     the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period,

 

(ii)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of

 

55

--------------------------------------------------------------------------------



 

LIBOR are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

 

(iii)                               the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

(b)                                 Benchmark Replacement. Notwithstanding
anything to the contrary herein or in any other Loan Document, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Requisite Lenders. Any such amendment with respect
to an Early Opt-in Election will become effective on the date that Lenders
comprising the Requisite Lenders have delivered to the Administrative Agent
written notice that such Requisite Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to clauses (b)-(e) of this
Section 4.2. will occur prior to the applicable Benchmark Transition Start Date.

 

(c)                                  Benchmark Replacement Conforming Changes.
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(d)                                 Notices; Standards for Decisions and
Determinations. The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to clauses (b)-(e) of this
Section 4.2., including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to clauses (b)-(e) of this Section 4.2.

 

(e)                                  Benchmark Unavailability Period. Upon the
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period, the Borrower may revoke any request for a borrowing of a LIBOR Loan,
conversion to or continuation of LIBOR Loans to be made, converted or

 

56

--------------------------------------------------------------------------------



 

continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon LIBOR will not be
used in any determination of Base Rate

 

Section 4.3. Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.6. shall be
applicable).

 

Section 4.4. Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article V. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (a) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
applicable Interest Period at the rate applicable to such LIBOR Loan, less
(b) the amount of interest that would accrue on the same LIBOR Loan or for the
same period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrower failed to borrow, Convert
or Continue such LIBOR Loan, calculating present value by using as a discount
rate LIBOR quoted on such date. Upon the Borrower’s request, any Lender
requesting compensation under this Section shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof. Absent manifest
error, determinations by any Lender in any such statement shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

Section 4.5. Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender

 

57

--------------------------------------------------------------------------------



 

(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Revolving Commitment to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5.(b) for a purchase price equal
to the aggregate principal balance of all Loans then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender, or any other amount as may be mutually agreed upon
by such Affected Lender and Eligible Assignee. Each of the Administrative Agent
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12. or 4.1. with respect to periods up to the date
of replacement.

 

Section 4.6. Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(c) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1. or 4.3. that gave rise
to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Revolving Commitments.

 

Section 4.7. Change of Lending Office.

 

If any Lender requests compensation under Section 4.1., or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.12.,
then such Lender shall (at the written request of the Borrower) use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable

 

58

--------------------------------------------------------------------------------



 

pursuant to Section 3.12. or Section 4.1., as the case may be, in the future,
and (b) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable and documented out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1. Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Revolving Notes executed by the Borrower,
payable to each Lender (other than a Lender that has requested not to receive a
Revolving Note) and complying with the applicable provisions of Section 2.11.,
and the Swingline Notes executed by the Borrower;

 

(iii)                               The Guaranty executed by the Parent and each
Subsidiary to which either of the conditions set forth in
Section 7.12.(a) applies as of the Effective Date;

 

(iv)                              A Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(v)                                 Customary opinions of counsel to the Loan
Parties, addressed to the Administrative Agent and, the Lenders;

 

(vi)                              The articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the Borrower and each other
Loan Party certified as of a recent date by the Secretary of State (or
comparable official) of the state of formation of such Loan Party;

 

(vii)                           A certificate of good standing or certificate of
similar meaning with respect to each Loan Party issued as of a recent date by
the Secretary of State (or comparable official) of the state of formation of
each such Loan Party and certificates of qualification to transact business or
other comparable certificates issued by each Secretary of State (or comparable
official and any state department of taxation, as applicable) of each state in
which such Loan Party is required to be so qualified and where the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect;

 

59

--------------------------------------------------------------------------------



 

(viii)                        A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, and the officers of the
Borrower then authorized to deliver Notices of Borrowing, Notices of Swingline
Borrowings, Notices of Continuation and Notices of Conversion and to request the
issuance of Letters of Credit;

 

(ix)                              Copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (x) the by-laws of such Loan Party, if a corporation, the operating agreement
of such Loan Party, if a limited liability company, the partnership agreement of
such Loan Party, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (y) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

 

(x)                                 If requested by the Administrative Agent,
certificates of insurance evidencing the existence of all insurance required to
be maintained by Loan Parties pursuant to the Agreement, and the Administrative
Agent shall be reasonably satisfied with the type and extent of such coverage;

 

(xi)                              The Fees then due and payable under
Section 3.6., and any other Fees payable to the Administrative Agent, the Titled
Agents and the Lenders on or prior to the Effective Date;

 

(xii)                           A Compliance Certificate calculated as of
March 31, 2019 (giving pro forma effect to the financing contemplated by this
Agreement and the use of the proceeds of the Loans to be funded on the Effective
Date);

 

(xiii)                        The documentation and other information requested
by the Administrative Agent in order to comply with requirements of any
Anti-Corruption Laws and Anti-Money Laundering Laws, including, without
limitation, the PATRIOT Act and any applicable “know your customer” rules and
regulations, at least five (5) Business Days prior to the Closing Date;

 

(xiv)                       A Beneficial Ownership Certification in relation to
each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation at least five (5) Business
Days prior to the Closing Date;

 

(xv)                          Evidence that all “Indebtedness” (as defined in
the Existing Term Loan Agreement) outstanding under the Existing Term Loan
Agreement shall be repaid with the proceeds of the Revolving Loans to be made by
the Lenders hereunder on the Effective Date and evidence that all other
indebtedness, liabilities or obligations owing by the Loan Parties under the
Existing Term Loan Agreement shall have been paid in full and all commitments
thereunder are terminated; and

 

(xvi)                       Such other documents, agreements and instruments as
the Administrative Agent on behalf of the Lenders may reasonably request.

 

(b)                                 In the good faith judgment of the
Administrative Agent and the Lenders:

 

(i)                                     There shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information

 

60

--------------------------------------------------------------------------------



 

contained in the financial and business projections, budgets, pro forma data and
forecasts concerning the Parent, the Borrower and the other Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

(ii)                                  No litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

 

(iii)                               The Parent, the Borrower and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices, as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party.

 

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of the Lenders to make any Loans, and of the Issuing Banks to
issue Letters of Credit, are all subject to the further condition precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15 would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (c) in the case of the issuance of a
Letter of Credit or the making of a Swingline Loan, no Lender shall be a
Defaulting Lender; provided, however, in the case of the issuance of a Letter of
Credit, the applicable Issuing Bank may, in its sole and absolute discretion,
waive this condition precedent on behalf of itself and all Lenders. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in clauses (a) and (b) of the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, if
such Credit Event is the making of a Loan or the issuance of a Letter of Credit,
the Borrower shall be deemed to have represented to the Administrative Agent and
the Lenders at the time such Loan is made or Letter of Credit issued that all
conditions to the occurrence of such Credit Event contained in this Article V.
have been satisfied.

 

61

--------------------------------------------------------------------------------



 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1. Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, each of the Parent and
the Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

(a)                                 Organization; Power; Qualification. Each of
the Parent, the Borrower, the other Loan Parties, and each other Subsidiary is a
corporation, partnership, trust or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership, trust or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect. No
Loan Party nor any Subsidiary thereof is an EEA Financial Institution.

 

(b)                                 Ownership Structure. As of the Agreement
Date, Part I of Schedule 6.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests, and (v) whether such Subsidiary is an
Excluded Subsidiary. Except as disclosed in such Schedule, as of the Agreement
Date (i) each of the Borrower and its Subsidiaries owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Agreement, Etc. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. The
Parent, the Borrower and each other Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which the Parent, the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

62

--------------------------------------------------------------------------------



 

(d)                                 Compliance of Loan Documents with Laws, Etc.
The execution, delivery and performance of this Agreement, the Notes and the
other Loan Documents to which the Parent, the Borrower or any other Loan Party
is a party in accordance with their respective terms and the borrowings and
other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Parent, the Borrower or any other Loan Party, or any indenture, agreement or
other instrument to which the Parent, the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Parent, the
Borrower or any other Loan Party other than Liens created under the Loan
Documents.

 

(e)                                  Compliance with Law; Governmental
Approvals. Each of the Parent, the Borrower, each other Loan Party and each
other Subsidiary is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws (including without
limitation, Environmental Laws) relating to the Parent, the Borrower, such other
Loan Party or such other Subsidiary except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens. As of the
Agreement Date, Part I of Schedule 6.1.(f) is a complete and correct listing of
all of the real property owned or leased by the Parent, the Borrower, each other
Loan Party and each other Subsidiary. Each such Person has good, marketable and
legal title to, or a valid leasehold interest in, its respective assets. As of
the Agreement Date, there are no Liens against any assets of the Parent, the
Borrower, any other Loan Party or any other Subsidiary except for Permitted
Liens.

 

(g)                                  Existing Indebtedness. Schedule 6.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness of
the Parent, the Borrower and the other Subsidiaries, including without
limitation, Guarantees of the Parent, the Borrower and the other Subsidiaries,
and indicating whether such Indebtedness is Secured Indebtedness (and if so
whether such Indebtedness is Nonrecourse Indebtedness) or Unsecured
Indebtedness.

 

(h)                                 [Reserved].

 

(i)                                     Litigation. Except as set forth on
Schedule 6.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Parent, are there any actions, suits or
proceedings threatened) against or in any other way relating adversely to or
affecting the Parent, the Borrower, any other Loan Party, any other Subsidiary
or any of their respective properties in any court or before any arbitrator of
any kind or before or by any other Governmental Authority which could reasonably
be expected to have a Material Adverse Effect. There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Parent, the Borrower, any other Loan Party or any other
Subsidiary which could reasonably be expected to have a Material Adverse Effect.

 

(j)                                    Taxes. All federal, state and other tax
returns of the Parent, the Borrower, any other Loan Party or any other
Subsidiary required by Applicable Law to be filed have been duly filed, and all
federal, state and other taxes, assessments and other governmental charges or
levies upon the Parent, the Borrower, each other Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time

 

63

--------------------------------------------------------------------------------



 

permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is under audit. All charges, accruals and reserves on the books
of the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements. The Parent has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ending December 31, 2018,
and the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such dates, with the audit
report thereon of KPMG LLP and (ii) the unaudited consolidated balance sheet of
the Parent and its Subsidiaries as of March 31, 2019, and the related unaudited
consolidated statements of operations, cash flows and shareholders’ equity of
the Parent and its Subsidiaries for the period of three fiscal quarters ending
on such date. Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Parent nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or in the notes thereto, except as referred to or
reflected or provided for in said financial statements.

 

(l)                                     No Material Adverse Change; Solvency.
Since December 31, 2018, there has been no material adverse change in the
business, assets, liabilities, financial condition, results of operations or
business of the Parent and its Subsidiaries taken as a whole. Each of the Loan
Parties is Solvent. No Loan Party is entering into any of the transactions
contemplated by the Loan Documents with the actual intent to hinder, delay, or
defraud any creditor. Each Loan Party has received reasonably equivalent value
in exchange for the obligations incurred by it under the Loan Documents to which
it is a party.

 

(m)                             ERISA.

 

(i)                                     Except as could not be expected to have
a Material Adverse Effect, each Benefit Arrangement is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other Applicable
Laws. Except with respect to Multiemployer Plans and except as could not be
expected to have a Material Adverse Effect, each Qualified Plan (A) has received
a favorable determination from the Internal Revenue Service applicable to such
Qualified Plan’s current remedial amendment cycle (as defined in Revenue
Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a favorable
determination letter from the Internal Revenue Service during its staggered
remedial amendment cycle (as defined in 2007-44) and such application is
currently being processed by the Internal Revenue Service, (C) had filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Parent
and the Borrower, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715. The “benefit obligation” of all Plans does not

 

64

--------------------------------------------------------------------------------



 

exceed the “fair market value of plan assets” for such Plans by more than
$10,000,000 all as determined by and with such terms defined in accordance with
FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (A) no
ERISA Event has occurred or is expected to occur; (B) there are no pending, or
to the best knowledge of the Parent and the Borrower, threatened, claims,
actions or lawsuits or other action by any Governmental Authority, plan
participant or beneficiary with respect to a Benefit Arrangement; (C) there are
no violations of the fiduciary responsibility rules with respect to any Benefit
Arrangement; and (D) no member of the ERISA Group has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(n)                                 Not Plan Assets; No Prohibited Transactions.
None of the assets of the Parent, the Borrower, any other Loan Party or any
other Subsidiary constitutes “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

(o)                                 Absence of Defaults. None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is in default under its
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
the Parent, the Borrower, any other Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which the
Parent, the Borrower, any other Loan Party or any other Subsidiary is a party or
by which the Parent, the Borrower, any other Loan Party or any other Subsidiary
or any of their respective properties may be bound where such default or event
of default could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(p)                                 Environmental Laws. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect, (i) neither the Parent
nor the Borrower has received notice of, and neither is otherwise aware of, any
past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Parent, the
Borrower, any other Loan Party or any other Subsidiary, may interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study, or investigation, based
on or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling or the emission, discharge, release or
threatened release into the environment, of any Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws. To the knowledge
of the Parent and the Borrower, no Hazardous Materials generated at or
transported from any of the Eligible Properties is or has been transported to,
or disposed of

 

65

--------------------------------------------------------------------------------



 

at, any location that is listed or proposed for listing on the National Priority
List, 40 C.F.R. Section 300 Appendix B, or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
have a Material Adverse Effect.

 

(q)                                 Investment Company; Etc. None of the Parent,
the Borrower, any other Loan Party or any other Subsidiary is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)                                    Margin Stock. None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

 

(s)                                   Affiliate Transactions. Except as
permitted by Section 9.11., none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to any transaction with an Affiliate.

 

(t)                                    Intellectual Property. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary owns or
has the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses as now conducted and as contemplated by the Loan Documents,
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright or
other proprietary right of any other Person. The Parent, the Borrower, each
other Loan Party and each other Subsidiary have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries, does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

 

(u)                                 Business. As of the Agreement Date, the
Parent, the Borrower and the other Subsidiaries are substantially engaged in the
business of the ownership, operation, acquisition and development of
self-storage facilities in the United States of America, together with other
business activities incidental thereto.

 

(v)                                 Broker’s Fees. No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby. No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower or any of the other Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information. No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary in connection
with, pursuant to or relating in any way to this

 

66

--------------------------------------------------------------------------------



 

Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements (including in each case all
related schedules and notes) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary in connection with, pursuant to or relating
in any way to this Agreement, present fairly in all material respects, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods and in accordance with GAAP consistently
applied throughout the periods involved (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments). All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
As of the Effective Date, no fact is known to the Parent or the Borrower which
has had, or may in the future have (so far as the Parent or the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.  As of the Agreement Date, if applicable,
the information contained in the Beneficial Ownership Certification is true and
correct in all respects.

 

(x)                                 REIT Status. The Parent qualifies as, and
has elected to be treated as, a REIT and is in compliance with all requirements
and conditions imposed under the Internal Revenue Code to allow the Parent to
maintain its status as a REIT.

 

(y)                                 Insurance. Each of the Parent, the Borrower,
each Loan Party and each other Subsidiary maintains insurance with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law.

 

(z)                                  Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions.

 

(i)                                     None of (A) the Parent, the Borrower,
any of their respective Subsidiaries, any of their respective directors,
officers, or, to the knowledge of the Parent, the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (B) any agent or
representative of the Parent, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the Loans, (1) is a Sanctioned
Person or currently the subject or target of any Sanctions, (2) is controlled by
or is acting on behalf of a Sanctioned Person, (3) has its assets located in a
Sanctioned Country, (4) is under administrative, civil or criminal investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (5) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons.

 

(ii)                                  Each of the Parent, the Borrower and their
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Parent, the Borrower and their respective
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

 

67

--------------------------------------------------------------------------------



 

(iii)                               Each of the Parent, the Borrower and their
respective Subsidiaries, each director, officer, and to the knowledge of
Borrower, employee, agent and Affiliate of the Parent, the Borrower and each
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all respects and applicable Sanctions.

 

(iv)                              No proceeds of any Loan have been used,
directly or indirectly, by the Borrower, any of its Subsidiaries or any of its
or their respective directors, officers, employees and agents in violation of
Section 7.8.

 

Section 6.2. Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the Parent,
the Borrower or any other Loan Party prior to the Agreement Date and delivered
to the Administrative Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent and the Lenders under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Lenders required pursuant
to Section 12.6. shall otherwise consent in the manner provided for in
Section 12.6., each of the Parent and the Borrower shall comply with the
following covenants:

 

Section 7.1. Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

Section 7.2. Compliance with Applicable Law.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

 

68

--------------------------------------------------------------------------------



 

Section 7.3. Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties necessary in the conduct of its business, including, but not limited
to, all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4. Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on, their respective businesses as described in
Section 6.1.(u).

 

Section 7.5. Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon its request a detailed list, together with copies
of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby. Such insurance
shall, in any event, include terrorism coverage, so long as the Terrorism Risk
Insurance Act of 2002, as amended, is in effect.

 

Section 7.6. Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Parent, the Borrower, such Subsidiary or
such other Loan Party, as applicable, in accordance with GAAP.

 

Section 7.7. Visits and Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit representatives or agents of the Administrative
Agent and, if such visit or inspection is arranged by the Administrative Agent,
of any Lender, from time to time after reasonable prior notice if no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business hours and at the expense of the Borrower, to: (a) visit
and inspect all properties of the Parent, the Borrower, such other Loan Party or
such other Subsidiary to the extent any such right to visit or inspect is within
the control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers, and its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance; provided that, so long as no Event of
Default exists,

 

69

--------------------------------------------------------------------------------



 

the Borrower shall only be required to pay the expenses of the Administrative
Agent (and not the expenses of any other Lender), with respect to one such visit
and inspection per calendar year. If requested by the Administrative Agent, the
Parent and the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Administrative Agent or, if the same has been
arranged by the Administrative Agent, any Lender, to discuss the financial
affairs of the Parent, the Borrower, any other Loan Party and any other
Subsidiary with its accountants.

 

Section 7.8. Use of Proceeds; Letters of Credit.

 

The Borrower shall use the proceeds of the Loans to repay the Indebtedness
existing under the Existing Term Loan Agreement, and shall use the proceeds of
the Loans and the Letters of Credit for general corporate purposes only. No part
of the proceeds of any Loan or Letter of Credit will be used for the purpose of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. The Borrower
will not request any Loan, and the Borrower shall not use, and shall ensure that
the Parent, its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 7.9. Environmental Matters.

 

The Parent and the Borrower shall, and shall cause all of the other Loan Parties
and the other Subsidiaries to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. If the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Parent, the Borrower, any other Loan Party or
any other Subsidiary alleging violations of any Environmental Law or requiring
the Parent, the Borrower, any other Loan Party or any other Subsidiary to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Parent, the Borrower, any other Loan Party or any other Subsidiary may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby, and the matters referred
to in such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the
Administrative Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by the Parent, the Borrower,
any other Loan Party or any other Subsidiary. The Parent and the Borrower shall,
and shall cause the other Loan Parties and the other Subsidiaries to, take
promptly all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws.

 

Section 7.10. Books and Records.

 

The Parent and the Borrower shall, and shall cause each of the other Loan
Parties and the other Subsidiaries to, maintain books and records pertaining to
its respective business operations in such detail, form and scope as is
consistent with good business practice and in accordance with GAAP.

 

70

--------------------------------------------------------------------------------



 

Section 7.11. Further Assurances.

 

The Parent and the Borrower shall, at their sole cost and expense and upon
request of the Administrative Agent, execute and deliver or cause to be executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.12. Guarantors; Release of Guarantors.

 

(a)                                 Requirement to Become Guarantor. Within 10
Business Days following the date on which any of the following conditions
applies to any Subsidiary that is not a Guarantor, the Borrower shall cause such
Subsidiary to execute and deliver an Accession Agreement and the items specified
in subsection (b) below:

 

(i)                                     such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any
Subsidiary of the Borrower; or

 

(ii)                                  such Subsidiary (A) owns an Eligible
Property or other asset the value of which is included in the determination of
Unencumbered Asset Value and (B) has incurred, acquired or suffered to exist
Indebtedness that is not Nonrecourse Indebtedness in an aggregate amount
exceeding $50,000.

 

(b)                                 On the date the Accession Agreement is
required to be delivered pursuant to subsection (a) above, the Borrower shall
cause each Subsidiary that is required to become a Guarantor to deliver, in
addition to the Accession Agreement to which it is a party, the items that would
have been delivered under Section 5.1.(a)(v) through (a)(ix) and
(a)(xiii) through (a)(xvi) as if such Subsidiary had been a Guarantor on the
Effective Date.

 

(c)                                  The Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor (other than the Parent) from the
Guaranty so long as: (i) such Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a) or simultaneously
with its release from the Guaranty will cease to be a Subsidiary; (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release; (iii) the representations and warranties made or deemed
made by the Parent, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents; and (iv) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent in its sole discretion) prior to the requested date
of release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

71

--------------------------------------------------------------------------------



 

Section 7.13. REIT Status.

 

The Parent shall at all times maintain its status as a REIT.

 

Section 7.14. Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the NYSE MKT or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall cause to be
furnished to each Lender (or to the Administrative Agent if so provided below)
at its Lending Office:

 

Section 8.1. Quarterly Financial Statements.

 

As soon as available and in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Parent, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer, treasurer, chief accounting
officer or vice president of accounting of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

 

Section 8.2. Year-End Statements.

 

As soon as available and in no event later than 90 days after the end of each
fiscal year of the Parent, the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief financial officer, treasurer, chief
accounting officer or vice president of accounting of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period and
(b) accompanied by the audit report thereon of independent certified public
accountants of recognized national standing, whose report shall be unqualified
and in scope and substance satisfactory to the Requisite Lenders and who shall
have authorized the Parent to deliver such financial statements and report to
the Administrative Agent and the Lenders.

 

Section 8.3. Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Administrative Agent’s request with
respect to any other fiscal period, a certificate substantially in the form of
Exhibit L (a “Compliance Certificate”) executed by the chief financial officer,

 

72

--------------------------------------------------------------------------------



 

treasurer, chief accounting officer or vice president of accounting of the
Parent: (a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Parent and the Borrower
were in compliance with the covenants contained in Sections 9.1., 9.2. and 9.4.
and (b) stating that, to the best of his or her knowledge, information and
belief after due inquiry, no Default or Event of Default exists, or, if such is
not the case, specifying such Default or Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure. Together with each Compliance
Certificate delivered in connection with quarterly or annual financial
statements, the Borrower and the Parent shall deliver a report, in form and
detail reasonably satisfactory to the Administrative Agent, identifying each
Eligible Property as of such date.

 

Section 8.4. Other Information.

 

(a)                                 Management Reports. Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its Board of Directors by its independent public accountants;

 

(b)                                 Securities Filings. Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Administrative Agent) and any
registration statements on Form S-8 or its equivalent), reports on Forms 10-K,
10-Q and 8-K (or their equivalents) and all other periodic reports which the
Parent, the Borrower, any other Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange (any such registration
statement, report and other periodic report referred to as a “Security Filing”);

 

(c)                                  [Reserved].

 

(d)                                 ERISA. If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer of the Borrower setting forth
details as to such occurrence and the action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(e)                                  Litigation. To the extent the Parent, the
Borrower or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any other Subsidiary or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect;

 

(f)                                   [Reserved].

 

(g)                                  Change of Financial Condition. Prompt
notice of any change in the business, assets, liabilities, financial condition
or results of operations of the Parent, the Borrower, any other Loan Party or
any other Subsidiary which has had or could reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 Default. Notice of the occurrence of any of
the following promptly upon a Responsible Officer of the Parent or the Borrower
obtaining knowledge thereof any Default or Event of Default;

 

(i)                                     Judgments. Prompt notice of any order,
judgment or decree in excess of $50,000,000 having been entered against the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of
their respective properties;

 

73

--------------------------------------------------------------------------------



 

(j)                                    Notice of Violations of Law. Prompt
notice if the Parent, the Borrower, any other Loan Party or any other Subsidiary
shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which, in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(k)                                 Budget. As soon as available, and in any
event no later than 90 days after the end of each fiscal year of the Parent a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Parent and its Subsidiaries as of
the end of the following fiscal year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Parent stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

 

(l)                                     PATRIOT Act.  Promptly upon the request
thereof, such other information and documentation required under applicable
“know your customer” rules and regulations, the PATRIOT Act or any applicable
Anti-Corruption Laws or Anti-Money Laundering Laws, in each case as from time to
time reasonably requested by the Administrative Agent or any Lender.

 

(m)                             [Reserved].

 

(n)                                 Cash Flow Projections. Concurrently with the
delivery of the items required pursuant to the immediately preceding subsection
(k), and, if requested by the Administrative Agent, concurrently with the
delivery of the financial statements required pursuant to Section 8.1.,
consolidated statements of projected cash flow of the Parent, the Borrower and
the other Subsidiaries for the immediately following period of 4 consecutive
fiscal quarters of the Parent;

 

(o)                                 Credit Rating Change. Promptly, upon any
change in the Parent’s Credit Rating, a certificate stating that the Parent’s
Credit Rating has changed and the new Credit Rating that is in effect; and

 

(p)                                 Other Information. From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent, the Borrower, any other Loan Party or any other
Subsidiary as the Administrative Agent or any Lender may reasonably request.

 

Section 8.5. Electronic Delivery of Certain Information.

 

Documents required to be delivered by the Borrower pursuant to Article VIII. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically, including, without limitation, by posting such
documents to the Borrower’s internet website (www.cubesmart.com); provided, that
(a) if such documents are posted to the Borrower’s website, then such documents
will only be deemed to have been delivered if such documents are publicly
available without charge on such website and (b) if such documents are delivered
by other electronic means, such documents shall be deemed to have been delivered
on the date on which such documents are received by the Administrative Agent for
posting on the Borrower’s behalf on an internet or intranet website, if any, to
which each Lender and the Administrative Agent has access (whether a commercial,
third-party website (such as Intralinks or SyndTrak) or a website sponsored by
the Administrative Agent); provided

 

74

--------------------------------------------------------------------------------



 

further that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Section 8.6. Public/Private Information.

 

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent and the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Parent, the Borrower and the
other Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.

 

Section 8.7. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

 

The Borrower will (a) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Parent, the Borrower, their respective
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions,
(b) notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., each of the Parent and the Borrower,
as applicable, shall comply with the following covenants:

 

Section 9.1. Financial Covenants.

 

The Parent shall not permit:

 

(a)                                 Maximum Consolidated Leverage Ratio. The
ratio of (i) Consolidated Total Indebtedness to (ii) Consolidated Adjusted Asset
Value, to exceed 0.60 to 1.00 at any time; provided, however, that if such ratio
is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Borrower shall be deemed to be in compliance with this Section 9.1.(a) so long
as (a) the Borrower completed a Material Acquisition which resulted in such
ratio (after giving effect to such Material Acquisition) exceeding 0.60 to 1.00
at any time during the fiscal quarter in which such Material Acquisition took
place and at any time during the three subsequent consecutive fiscal quarters
thereafter, (b) the Borrower has not maintained compliance with this
Section 9.1.(a) in reliance on this proviso more than once during the term of
this

 

75

--------------------------------------------------------------------------------



 

Agreement and (c) such ratio (after giving effect to such Material Acquisition)
is not greater than 0.65 to 1.00 at any time.

 

(b)                                 Minimum Consolidated Fixed Charge Coverage
Ratio. The ratio of (i) Adjusted EBITDA for the period of four consecutive
fiscal quarters of the Parent most recently ending to (ii) Consolidated Fixed
Charges for such period, to be less than 1.50 to 1.00 at any time.

 

(c)                                  Maximum Secured Leverage Ratio. The ratio
of (i) Secured Indebtedness to (ii) Consolidated Adjusted Asset Value to exceed
0.35 to 1.00 at any time.

 

(d)                                 Maximum Consolidated Unsecured Indebtedness
to Unencumbered Asset Value Ratio. The ratio of (i) Consolidated Unsecured
Indebtedness to (ii) Unencumbered Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this Section 9.1.(d) so long as (a) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and at any time during the
three subsequent consecutive fiscal quarters thereafter, (b) the Borrower has
not maintained compliance with this Section 9.1.(d) in reliance on this proviso
more than once during the term of this Agreement and (c) such ratio (after
giving effect to such Material Acquisition) is not greater than 0.65 to 1.00 at
any time..

 

Section 9.2. Restricted Payments.

 

The Parent shall not, and shall not permit the Borrower or any other Subsidiary
to, declare or make any Restricted Payment; provided, however, that the Parent,
the Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

 

(a)                                 the Borrower may declare or make cash
distributions to the Parent and other holders of partnership interests in the
Borrower during the period of four consecutive fiscal quarters most recently
ending to the extent necessary for the Parent to distribute, and the Parent may
so distribute, cash dividends to its shareholders in an aggregate amount not to
exceed the amount required to be distributed for the Parent to remain in
compliance with Section 7.13.;

 

(b)                                 the Borrower may make cash distributions of
capital gains to the Parent and other holders of partnership interests in the
Borrower to the extent necessary for the Parent to make, and the Parent may
make, cash distributions to its shareholders of capital gains resulting from
gains from certain asset sales to avoid payment of taxes on such asset sales
imposed under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)                                  the Parent, the Borrower and any other
Subsidiary may acquire the Equity Interests of a Subsidiary that is not a Wholly
Owned Subsidiary;

 

(d)                                 a Subsidiary that is not a Wholly Owned
Subsidiary may make cash distributions to holders of Equity Interests issued by
such Subsidiary; and

 

(e)                                  Subsidiaries may make Restricted Payments
to the Parent, the Borrower or any other Subsidiary; provided that, in the case
of a Subsidiary that is a non-Wholly Owned Subsidiary, such Subsidiary may make
Restricted Payments to each other owner of Equity Interests of such Subsidiary
based on their relative ownership interests.

 

76

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.13. If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), the Parent shall not, and
shall not permit the Borrower or any other Subsidiary to, make any Restricted
Payments to any Person other than to the Parent, the Borrower or any other
Subsidiary.

 

Section 9.3. Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, incur, assume, or otherwise become obligated in
respect of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

Section 9.4. [Reserved].

 

Section 9.5. Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)                                 Investments in Subsidiaries in existence on
the Agreement Date and disclosed on Part I of Schedule 6.1.(b);

 

(b)                                 Investments in Subsidiaries or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)                                  [reserved];

 

(d)                                 Investments in Cash Equivalents;

 

(e)                                  intercompany Indebtedness among the
Borrower and its Wholly Owned Subsidiaries provided that such Indebtedness is
permitted by the terms of Section 9.3.;

 

(f)                                   loans and advances to officers and
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business consistent with past practices; and

 

(g)                                  any other Investment so long as immediately
prior to making such Investment, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence.

 

77

--------------------------------------------------------------------------------



 

Section 9.6. Liens; Negative Pledges; Other Matters.

 

(a)                                 The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of their
respective properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

(b)                                 The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which the Parent, the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.3., (y) which Indebtedness is secured
by a Lien permitted to exist under the Loan Documents, and (z) which prohibits
the creation of any other Lien on (A) only the property securing such
Indebtedness as of the date such agreement was entered into and (B) if such
property is owned by an Excluded Subsidiary, the Equity Interests issued by such
Excluded Subsidiary or any Excluded Subsidiary that directly or indirectly owns
Equity Interests in such Excluded Subsidiary; (ii) in an agreement relating to
the sale of a Subsidiary or assets pending such sale, provided that in any such
case the Negative Pledge applies only to the Subsidiary or the assets that are
the subject of such sale; or (iii) Negative Pledges contained in the agreements
described on Schedule 9.6. to the extent such Negative Pledges apply to Equity
Interests issued by the Borrower or other Subsidiary of the Parent identified on
such Schedule.

 

(c)                                  The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any other Subsidiary; (ii) pay any Indebtedness owed to
the Borrower or any other Subsidiary; (iii) make loans or advances to the
Borrower or any other Subsidiary; or (iv) transfer any of its property or assets
to the Borrower or any other Subsidiary.

 

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Parent and the Borrower) so
long as immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; notwithstanding the foregoing, any Loan Party (other than
the Parent and the Borrower) may enter into a transaction of merger pursuant to
which such Loan Party is not the survivor of such merger only if (i) the
Borrower shall have given the Administrative Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification to the effect that immediately after and after giving effect to
such action, no Default or Event of Default is or would be in existence;
(ii) within 30 days of consummation of such merger, the survivor entity delivers
to the Administrative Agent the following: (A) items of the type referred to in
Section 5.1.(a)(v) through (a)(ix) and (a)(xiii) through (a)(xvi) with respect
to the survivor

 

78

--------------------------------------------------------------------------------



 

entity as in effect after consummation of such merger (if not previously
delivered to the Administrative Agent and still in effect), (B) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (C) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (D) copies of any filings with the Securities and
Exchange Commission in connection with such merger; and (iii) such Loan Party
and the survivor entity each takes such other action and delivers such other
documents, instruments, opinions and agreements as the Administrative Agent may
reasonably request;

 

(b)                                 the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries may lease and sublease their respective
assets, as lessor or sublessor (as the case may be), in the ordinary course of
their business;

 

(c)                                  a Person may merge with and into the Parent
or the Borrower so long as (i) the Parent or the Borrower is the survivor of
such merger, (ii) immediately prior to such merger, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence and (iii) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger,
such notice to include a certification as to the matters described in the
immediately preceding clause (ii) (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower or
a Subsidiary (other than the Borrower) with and into the Parent); and

 

(d)                                 the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries may sell, transfer or dispose of assets among
themselves.

 

Section 9.8. Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.9. [Reserved].

 

Section 9.10. Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificate of incorporation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.11. Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) transactions between

 

79

--------------------------------------------------------------------------------



 

and among Loan Parties or the Parent, the Borrower and any Subsidiary that is
not an Excluded Subsidiary or required to become a Guarantor pursuant to
Section 7.12.

 

Section 9.12. Plans.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause, and shall not permit any other member of the ERISA
Group to cause, any ERISA Event if such ERISA Event could reasonably be expected
to have a Material Adverse Effect.

 

Section 9.13. Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts other than Derivatives Contracts entered into by the
Parent, the Borrower, any other Loan Party or other Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by such
Person.

 

ARTICLE X. DEFAULT

 

Section 10.1. Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment of Principal. The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans, or any
Reimbursement Obligation.

 

(b)                                 Default in Payment of Interest and Other
Obligations. The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)                                  Default in Performance. (i) The Parent or
the Borrower shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 7.13., Section 8.4.(h) or in Article IX. or
(ii) the Parent, the Borrower or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and in the case of this clause (ii) only such failure shall
continue for a period of 30 days after the date upon which the Parent or the
Borrower has received written notice of such failure from the Administrative
Agent.

 

(d)                                 Misrepresentations. Any written statement,
representation or warranty made or deemed made by or on behalf of the Parent,
the Borrower or any other Loan Party under this Agreement or under any other
Loan Document, or any amendment hereto or thereto, or in any other writing or
statement at any time furnished or made or deemed made by or on behalf of the
Parent, the Borrower or any other Loan Party to the Administrative Agent or any
Lender, shall at any time prove to have been incorrect or

 

80

--------------------------------------------------------------------------------



 

misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

 

(i)                                     The Parent, the Borrower, any other Loan
Party or any other Subsidiary shall fail to pay when due and payable, within any
applicable grace or cure period (not to exceed 30 days), the principal of, or
interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value) of $100,000,000 or
more (all such Indebtedness being “Material Indebtedness”); or

 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof;

 

(iii)                               any other event shall have occurred and be
continuing which permits any holder or holders of Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased or redeemed prior to its stated
maturity; or

 

(iv)                              there occurs an “Event of Default” under and
as defined in any Specified Derivatives Contract as to which the Parent, the
Borrower or any other Loan Party is a “Defaulting Party” (as defined therein),
or there occurs an “Early Termination Date” (as defined therein) in respect of
any Specified Derivatives Contract as a result of a “Termination Event” (as
defined therein) as to which the Parent, the Borrower or any other Loan Party is
an “Affected Party” (as defined therein).

 

(f)                                   Voluntary Bankruptcy Proceeding. The
Parent, the Borrower, any other Loan Party, or any Subsidiary that is a
Significant Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)                                  Involuntary Bankruptcy Proceeding. A case
or other proceeding shall be commenced against the Parent, the Borrower, any
other Loan Party, or any Excluded Subsidiary that is a Significant Subsidiary in
any court of competent jurisdiction seeking: (i) relief under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or

 

81

--------------------------------------------------------------------------------



 

composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and such
case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against such Person (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

 

(h)                                 Litigation; Enforceability. The Parent, the
Borrower or any other Loan Party shall disavow, revoke or terminate (or attempt
to terminate) any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of this Agreement, or
any other Loan Document or this Agreement or any other Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof).

 

(i)                                     Judgment. A judgment or order for the
payment of money or for an injunction shall be entered against the Parent, the
Borrower, any other Loan Party or any other Subsidiary, by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appellate proceedings prosecuted
by the Borrower in good faith and (ii) either (A) the amount of such judgment or
order for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Parent, the Borrower, the other Loan Parties or the
other Subsidiaries, $100,000,000 or (B) in the case of an injunction or other
non-monetary judgment, such injunction or judgment could reasonably be expected
to have a Material Adverse Effect.

 

(j)                                    Attachment. A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Parent, the Borrower, any other Loan Party or any other Subsidiary which
exceeds, individually or together with all other such warrants, writs,
executions and processes, for the Parent, the Borrower and the other Loan
Parties or the other Subsidiaries, $100,000,000, and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.

 

(k)                                 ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $100,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$100,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(l)                                     Loan Documents. An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

82

--------------------------------------------------------------------------------



 

(m)                             Change of Control.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office;

 

(iii)                               The Parent or a Wholly Owned Subsidiary of
the Parent shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower; or

 

(iv)                              The Parent shall cease to own and control,
directly or indirectly, of record and beneficially, at least 75% of the
outstanding Equity Interests of the Borrower free and clear of all Liens (other
than Permitted Liens of the types referred to in clauses (a), (b), (c) and
(e) of the definition of Permitted Lien).

 

(n)                                 Validity of Material Loan Documents. Any of
this Agreement, any Note or the Guaranty shall cease to be in full force and
effect (other than in accordance with the terms thereof).

 

Section 10.2. Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic. Upon the occurrence of an
Event of Default specified in Section 10.1.(f) or 10.1.(g), (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (ii) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Collateral Account pursuant to Section 10.6. and (iii) all of
the other Obligations (other than obligations in respect of Derivatives
Contracts), including, but not limited to, the other amounts owed to the
Lenders, the Swingline Lenders, the Issuing Banks and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments, the obligation of the Lenders to make
Loans, the Swingline Commitment, the obligation of the Swingline Lenders to make
Swingline Loans, and the obligation of the Issuing Banks to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

 

83

--------------------------------------------------------------------------------



 

(ii)                                  Optional. If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall: (A) declare (1) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (2) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such other Event of Default for deposit into the Collateral Account pursuant to
Section 10.6. and (3) all of the other Obligations (other than obligations in
respect of Derivatives Contracts), including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower and (B) terminate the Commitments, the Swingline Commitment, the
obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents. The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law. The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver. To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies.
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following: (i) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (ii) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, and (iii) to
prosecute any legal action against the Parent, the Borrower or any other Loan
Party to enforce or collect net amounts owing to such Specified Derivatives
Provider by any such Person pursuant to any Specified Derivatives Contract.

 

Section 10.3. Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments
and the obligation of the Issuing Banks to issue Letters of Credit shall
immediately and automatically terminate.

 

Section 10.4. Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any

 

84

--------------------------------------------------------------------------------



 

Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforces any Lien or exercises any of its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law or other
Applicable Law, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 10.5. Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Obligations
shall be applied in the following order and priority:

 

(a)                                 to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, each Issuing Bank in its capacity as such and each Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Banks and
Swingline Lenders in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)                                 to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Swingline Loans
ratably among the Swingline Lenders in proportion to the respective amounts
described in this clause (c) payable to them;

 

(d)                                 to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause (d) payable to
them;

 

(e)                                  to payment of that portion of the
Obligations constituting unpaid principal of the Swingline Loans ratably among
the Swingline Lenders in proportion to the respective amounts described in this
clause (e) payable to them;

 

(f)                                   to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations and other Letter of Credit Liabilities ratably among the Lenders and
the Issuing Banks in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Collateral Account;

 

(g)                                  payment of all other Obligations and other
amounts due and owing by the Borrower and the other Loan Parties under any of
the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

85

--------------------------------------------------------------------------------



 

(h)                                 the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Applicable Law.

 

Section 10.6. Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent and the Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Collateral Account and the balances from time to time in the Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion.
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Lenders. The Administrative Agent shall exercise reasonable care
in the custody and preservation of any funds held in the Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any funds held in
the Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower, the Issuing Banks and the Lenders authorize the Administrative Agent
to use the monies deposited in the Collateral Account and proceeds thereof to
reimburse the applicable Issuing Bank for the payment made by such Issuing Bank
to the beneficiary with respect to such drawing.

 

(d)                                 If an Event of Default exists, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Administrative Agent to liquidate any such investments and reinvestments and
apply proceeds thereof to the Obligations in accordance with Section 10.5.
Notwithstanding the foregoing, without the prior written consent of each Issuing
Bank of each Letter of Credit then outstanding, the Administrative Agent shall
not liquidate and release any such amounts if such liquidation or release would
result in the amount available in the Collateral Account to be less than the
Stated Amount of all Letters of Credit then outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Collateral Account as exceeds the aggregate
amount of the Letter of Credit Liabilities at such time.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

 

86

--------------------------------------------------------------------------------



 

Section 10.7. Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.8. Rights Cumulative.

 

(a)                                 Generally. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders under this Agreement,
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks and the Lenders may be selective and no failure or delay by the
Administrative Agent, any Issuing Bank or any of the Lenders in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

 

(b)                                 Enforcement by Administrative Agent.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or a Swingline Lender, as the
case may be) hereunder or under the other Loan Documents, (iii) any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract, (iv) any Lender from
exercising setoff rights in accordance with Section 12.3. (subject to the terms
of Section 3.3.), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (y) in
addition to the matters set forth in clauses (ii), (iv) and (v) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1. Authorization and Action.

 

Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and

 

87

--------------------------------------------------------------------------------



 

the other Loan Documents as are specifically delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Administrative Agent to enter into the Loan Documents
for the benefit of the Lenders. Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Administrative Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. At the request of a Lender, the Administrative Agent will forward to
such Lender copies or, where appropriate, originals of the documents delivered
to the Administrative Agent pursuant to this Agreement or the other Loan
Documents. The Administrative Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2. Administrative Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Without limiting the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other

 

88

--------------------------------------------------------------------------------



 

Person for any statements, warranties or representations made by any Person in
or in connection with this Agreement or any other Loan Document; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any of this Agreement or any other
Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons
(except for the delivery to it of any certificate or document specifically
required to be delivered to it pursuant to Section 5.1.) or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy,
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact. Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent and the other Lenders that the Borrower has satisfied
the conditions precedent for initial Loans set forth in Sections 5.1. and 5.2.
that have not previously been waived by the Requisite Lenders.

 

Section 11.3. Notice of Defaults.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default.” Further, if the Administrative Agent receives such a
“notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.4. Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender then acting as Administrative Agent in each case in its individual
capacity. Such Lender and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Lenders. Further, such Lender and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement,
any Specified Derivatives Contract or otherwise without having to account for
the same to the Lenders. The Lenders acknowledge that, pursuant to such
activities, the Lender acting as Administrative Agent or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

89

--------------------------------------------------------------------------------



 

Section 11.5. Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Each
Lender shall reply promptly, but in any event within 15 Business Days (or such
lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent within the applicable time period for reply, such Lender
shall be deemed to have conclusively approved of or consented to such
recommendation or determination; provided, however, that this sentence shall not
apply to amendments, waivers or consents that require the written consent of
each Lender adversely affected thereby pursuant to Section 12.6.(b).

 

Section 11.6. Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender. Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Borrower, the Subsidiaries or any other Affiliate thereof, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Person. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent under this Agreement or
any of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent, or any of
its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender

 

90

--------------------------------------------------------------------------------



 

acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.

 

Section 11.7. Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
and documented out-of-pocket costs and expenses, or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a Lender) in any way relating to or arising out of the Loan Documents,
any transaction contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the
Administrative Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Administrative Agent following the advice of counsel to
the Administrative Agent of which advice the Lenders have received notice.
Without limiting the generality of the foregoing but subject to the preceding
proviso, each Lender agrees to reimburse the Administrative Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), promptly upon demand for its Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Administrative Agent’s own choosing) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Administrative Agent to enforce the terms of the Loan Documents
and/or collect any Obligations, any “lender liability” suit or claim brought
against the Administrative Agent and/or the Lenders, and any claim or suit
brought against the Administrative Agent, and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.8. Successor Administrative Agent.

 

The Administrative Agent may (i) resign as Administrative Agent under the Loan
Documents at any time by giving written notice thereof to the Lenders and the
Borrower or (ii) be removed as Administrative Agent under the Loan Documents
(x) if the Administrative Agent is a Defaulting Lender or (y) for any acts or
omissions of the Administrative Agent that constitute gross negligence or
willful misconduct of the Administrative Agent, in each case by the Requisite
Lenders (other than the Lender

 

91

--------------------------------------------------------------------------------



 

then acting as the Administrative Agent) upon not less than 30 days’ prior
written notice to the Administrative Agent. Upon any such resignation or
removal, the Requisite Lenders (other than the Lender then acting as the
Administrative Agent in the case of the removal of the Administrative Agent
under the immediately preceding sentence) shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
resigning Administrative Agent’s giving of notice of resignation or the Lenders’
removal of the Administrative Agent, then the resigning or removed
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation or removal shall
nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Banks
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Banks so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations under the Loan Documents. Such successor
Administrative Agent shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or shall
make other arrangements satisfactory to the current Administrative Agent, in
either case, to assume effectively the obligations of the current Administrative
Agent with respect to such Letters of Credit. Any resignation by, or removal of,
an Administrative Agent shall also constitute the resignation as an Issuing Bank
and as a Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and a Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit (which letters
of credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.

 

Section 11.9. Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Joint Lead Arranger”, “Joint
Bookrunner”, “Syndication Agent” and “Documentation Agent” are solely honorific
and imply no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, the Borrower or any

 

92

--------------------------------------------------------------------------------



 

Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1. Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied, electronically mailed or delivered
as follows:

 

If to the Borrower:

 

CubeSmart, L.P.

c/o CubeSmart

5 Old Lancaster Road

Malvern, Pennsylvania 19355

Attn: Timothy M. Martin

Telephone: (610) 535-5000

Telecopy: (610) 535-5729

tmartin@cubesmart.com

 

with a copy to:

 

CubeSmart, L.P.

c/o CubeSmart

5 Old Lancaster Road

Malvern, Pennsylvania 19355

Attn: Jeffrey P. Foster

Telephone: (610) 535-5765

Telecopy: (610) 535-5729

jfoster@cubesmart.com

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

550 South Tryon St., 6th Floor

Charlotte, NC 28202

Attn: Kristen Ray

Telephone: (704) 410-1772

Email: kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Oliann McIntosh

Telephone:                                   612-316-4317

 

93

--------------------------------------------------------------------------------



 

If to Wells Fargo, as an Issuing Bank or Swingline Lender:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

If to PNC Bank, National Association, as an Issuing Bank:

 

PNC Bank, National Association

6750 Miller Road

Brecksville, OH  44141-3262

Attn:  Doreen Kirk

Telephone:  440-546-7467

Email:  doreen.kirk@pnc.com

 

with a copy to:

 

Shari Reams-Henofer

PNC Real Estate

1600 Market Street, 9th Floor

Philadelphia, PA. 19103

Telephone: 215-585-5352

Email: shari.reams@pnc.com

 

If to PNC Bank, National Association, as a Swingline Lender:

 

PNC Bank, National Association

6750 Miller Road

Brecksville, OH  44141-3262

Attn:  Myra Ollison

Telephone:  440-546-7434

Email:  myra.ollison@pnc.com

 

with a copy to:

 

Shari Reams-Henofer

PNC Real Estate

1600 Market Street, 9th Floor

Philadelphia, PA. 19103

Telephone: 215-585-5352

Email: shari.reams@pnc.com

 

If to Bank of America, N.A., as an Issuing Bank:

 

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

 

94

--------------------------------------------------------------------------------



 

Mail Code PA6-580-02-30

Scranton, PA 18507

Telecopier:  1. 800.755.8743

 

If to a Lender:

 

To such Lender’s address, electronic mail address or telecopy number, as
applicable, set forth in its Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered or (iv) if delivered via electronic mail, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such electronic mail is not sent
during normal business hours of the recipient, such electronic mail shall be
deemed to have been sent at the opening of business of the next business day of
the recipient. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent or any Lender under Article II.
shall be effective only when actually received. Neither the Administrative Agent
nor any Lender shall incur any liability to any Loan Party (nor shall the
Administrative Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

 

Section 12.2. Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
and documented fees and disbursements of outside counsel to the Administrative
Agent and costs and expenses in connection with the use of IntraLinks, Inc.,
SyndTrak or other similar information transmission systems in connection with
the Loan Documents, (b) to pay or reimburse the Administrative Agent and the
Lenders for all their reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable and documented fees and disbursements of
their respective counsel and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay the reasonable and documented fees and
disbursements of counsel to the Administrative Agent and any Lender incurred in
connection with the representation of the Administrative Agent or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 10.1.(f) or 10.1.(g), including, without
limitation (i) any motion for relief from any stay or

 

95

--------------------------------------------------------------------------------



 

similar order, (ii) the negotiation, preparation, execution and delivery of any
document relating to the Obligations and (iii) the negotiation and preparation
of any debtor-in-possession financing or any plan of reorganization of the
Borrower or any other Loan Party, whether proposed by the Borrower, such Loan
Party, the Lenders or any other Person, and whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.  Notwithstanding the foregoing, the obligation to
reimburse the Lender Parties for fees and expenses in connection with the
matters described in items (b) and (d) shall be limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Lender Parties and, if reasonably necessary, a single local counsel for the
Lender Parties in each relevant jurisdiction and with respect to each relevant
specialty, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Lender Parties
similarly situated.

 

Section 12.3. Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, and each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, at any time while an Event of Default exists, without prior notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender, an Issuing Bank or an Affiliate of a Lender
or an Issuing Bank subject to receipt of the prior written consent of the
Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Issuing Bank, such Lender or any such Affiliate
of the Administrative Agent, such Issuing Bank or such Lender, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such Obligations shall be
contingent or unmatured.  Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.3
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR

 

96

--------------------------------------------------------------------------------



 

DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY
OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5. Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Affiliates and the partners, directors, officers,
employees, agents and advisors of the Administrative Agent and the Lenders and
of their respective Affiliates) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees (an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

97

--------------------------------------------------------------------------------



 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Commitment
(which for this purpose includes Revolving Loans thereunder) or, if the
applicable Revolving Commitment is not then in effect, the outstanding principal
balance of the Revolving Loans of the assigning Lender subject to each such
assignment (in each case determined as of the date the Assignment and Acceptance
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance
Agreement, as of the Trade Date) shall not be less than $5,000,000 in the case
of a Revolving Commitment, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or Commitment assigned, except that this clause (ii) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of Revolving Loans and Revolving Commitments on a non-pro rata basis.

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that, if the Borrower has not given its consent to any such assignment
within 5 Business Days after having received notice thereof, the Administrative
Agent shall give the Borrower an additional notice regarding such pending
assignment, and, unless the Borrower shall have objected to such assignment via
a written notice to the Administrative Agent within 5 Business Days after having
received such additional notice, the Borrower shall be deemed to have consented
to such assignment;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment if such assignment is to a
Person that is not already a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(C)                               the consent of each Issuing Bank and each
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of a Revolving Commitment if such
assignment is to a Person that is not already a Revolving Lender, an Affiliate
of such a Lender or an Approved Fund with respect to such a Lender.

 

98

--------------------------------------------------------------------------------



 

(iv)                              Assignment and Acceptance Notes. The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$4,500 payable by Assignor for each assignment, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Borrower. No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons or Defaulting
Lenders. No such assignment shall be made to (A) a natural person or (B) any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

99

--------------------------------------------------------------------------------



 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
(other than as provided pursuant to Section 12.5.(e)) sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (i) increase such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender or (iii) reduce the rate at which interest is
payable thereon. Subject to the immediately following subsection (e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.12., 4.1., 4.4. to the same extent as if it were the Lender it
purchased such participation from and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Upon request from the Administrative
Agent, a Lender shall notify the Administrative Agent and the Borrower of the
sale of any participation hereunder.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Sections 3.12., 4.1. and 4.4. than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.12.
unless the Borrower

 

100

--------------------------------------------------------------------------------



 

consents to the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 3.12.(c) as though it were a Lender.

 

(f)                                   Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                  No Registration. Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

Section 12.6. Amendments.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders) and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto.

 

(b)                                 Additional Lender Consents. In addition to
the foregoing requirements, no amendment, waiver or consent shall:

 

(i)                                     increase (or reinstate) the Commitment
of a Lender or subject a Lender to any additional obligations without the
written consent of such Lender or increase the aggregate Commitments other than
in connection with an increase under Section 2.16. as provided therein without
the written consent of each Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify clause (a) of the definition of
“Termination Date” or “Commitment Percentage” or otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Termination Date for the Revolving Commitments and Revolving Loans, in each
case, without the written consent of each Revolving Lender;

 

101

--------------------------------------------------------------------------------



 

(v)                                 [reserved];

 

(vi)                              [reserved];

 

(vii)                           modify the definition of “Commitment Percentage”
or amend or otherwise modify the provisions of Section 3.2. without the written
consent of each Lender;

 

(viii)                        amend this Section or amend the definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section, modify the definition of the
terms “Requisite Lenders” or (except as otherwise provided in the immediately
following clause (ix)), modify in any other manner the number or percentage of
the Lenders required to make any determinations or waive any rights hereunder or
to modify any provision hereof without the written consent of each Lender;

 

(ix)                              [reserved];

 

(x)                                 release any Guarantor from its obligations
under the Guaranty (except as otherwise permitted under Section 7.12.(c))
without the written consent of each Lender; or

 

(xi)                              amend, or waive the Borrower’s compliance
with, Section 2.15. without the written consent of each Lender.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Administrative Agent, in such capacity, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Swingline Lenders under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lenders. Any amendment,
waiver or consent relating to Section 2.4. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. Except as otherwise provided in
Section 11.5., no course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in

 

102

--------------------------------------------------------------------------------



 

writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.  The Administrative
Agent shall promptly provide the Lenders with a copy of any such amendment.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 12.6., the Administrative Agent may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of clauses (b) through
(e) of Section 4.2. in accordance with the terms of clauses (b) through (e) of
Section 4.2.

 

Section 12.7. Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower or any other Loan Party and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Administrative Agent or any Lender to any Lender,
the Borrower, any Subsidiary or any other Loan Party. Neither the Administrative
Agent nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations. In connection with all aspects of each transaction
contemplated hereby, the Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that (a) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lenders, on the other hand; (b) neither the Administrative Agent nor any Lender
has assumed or will assume any advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading hereto (irrespective of
whether the Administrative Agent, any Lender or any of their respective
Affiliates has advised or is currently advising the Borrower, any other Loan
Party or any of their respective Affiliates on other matters) and neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship.

 

103

--------------------------------------------------------------------------------



 

Section 12.8. Confidentiality.

 

The Administrative Agent and each Lender shall use reasonable efforts to assure
that information about the Parent, the Borrower, the other Loan Parties and
other Subsidiaries, and the respective properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender pursuant to the provisions
of this Agreement or any other Loan Document, is used only for the purposes of
this Agreement and the other Loan Documents and shall not be divulged to any
Person other than the Administrative Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Administrative Agent or such Lender, as applicable, and the
Borrower, but in any event the Administrative Agent and the Lenders may make
disclosure: (a) to any of their respective Affiliates (provided they shall agree
to keep such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; provided, however,
if the Administrative Agent or a Lender receives a summons or subpoena to
disclose any such confidential information to any Person, the Administrative
Agent or such Lender, as applicable, shall, if legally permitted, endeavor to
notify the Borrower thereof as soon as possible after receipt of such request,
summons or subpoena and the Borrower shall be afforded an opportunity to seek
protective orders, or such other confidential treatment of such disclosed
information, as the Borrower and the Administrative Agent or such Lender, as
applicable, may deem reasonable; (d) to the Administrative Agent’s or such
Lender’s independent auditors and other professional advisors, consultants and
service providers (provided they shall be notified of the confidential nature of
the information); (e) after the happening and during the continuance of an Event
of Default, to any other Person, in connection with the exercise by the
Administrative Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; (f) upon Borrower’s prior consent (which consent shall not
be unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section actually known to such Lender to be such a breach or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate and (h) of deal terms and
other information customarily to bank market data collectors and similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of the Loan
Documents. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.

 

Section 12.9. Indemnification.

 

(a)                                 The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Administrative Agent, each of the
Lenders, any Affiliate of the Administrative Agent or any Lender, and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
damages, liabilities, deficiencies, judgments or reasonable expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims,

 

104

--------------------------------------------------------------------------------



 

damages, liabilities, deficiencies, judgments or expenses indemnification in
respect of which is specifically covered by Section 3.12. or 4.1. or expressly
excluded from the coverage of such Section 3.12. or 4.1.) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s or any Lender’s entering into
this Agreement; (v) the fact that the Administrative Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower, any
other Loan Party or any Subsidiary that violates a sanction enforced by the
OFAC; or (x) any violation or non-compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for (A) any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 12.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding. In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents). This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

105

--------------------------------------------------------------------------------



 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower. No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                   If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 

(h)                                 References in this Section to “Lender” or
“Lenders” shall be deemed to include such Persons (and their Affiliates) in
their capacity as Specified Derivatives Providers.

 

Section 12.10. Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired (or the
Borrower’s obligations in respect of all outstanding Letters of Credit have been
cash collateralized on terms acceptable to the Administrative Agent and the
applicable Issuing Banks and the Borrower has executed and delivered a
reimbursement agreement in form and substance acceptable to the Administrative
Agent and the applicable Issuing Banks and such other documents requested by the
Administrative Agent and the applicable Issuing Banks evidencing the Borrower’s
reimbursement obligations in respect of such Letters of Credit), (c) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full. The indemnities to
which the Administrative Agent, the Lenders and the Swingline Lenders are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4., shall continue in full force and effect and
shall protect the Administrative Agent, the Lenders and the Swingline Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events

 

106

--------------------------------------------------------------------------------



 

arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

Section 12.11. Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13. Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14. Obligations with Respect to Loan Parties.

 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 12.15. Limitation of Liability.

 

Neither the Administrative Agent nor any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.16. Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 

107

--------------------------------------------------------------------------------



 

Section 12.17. Construction.

 

The Borrower, the Parent, each Lender and the Administrative Agent acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Borrower, the Parent,
each Lender and the Administrative Agent.

 

Section 12.18. USA PATRIOT Act; Anti-Money Laundering Laws.

 

The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, each of them is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the PATRIOT Act or such
Anti-Money Laundering Laws.

 

Section 12.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 12.20. No Novation.

 

(a)                                 Existing Credit Agreement.  Upon
satisfaction of the conditions precedent set forth in Sections 5.1. and 5.2. of
this Agreement, this Agreement and the other Loan Documents shall exclusively
control and govern the mutual rights and obligations of the parties hereto with
respect to the Existing Credit Agreement, and the Existing Credit Agreement
shall be superseded in all respects, in each case, on a prospective basis only.

 

108

--------------------------------------------------------------------------------



 

(b)                                 NO NOVATION.  THE PARTIES HERETO HAVE
ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER, THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT
INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT).

 

Section 12.21. Acknowledgment Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Specified Derivatives Obligations or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                                 As used in this Section 12.21, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)                                     a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b);

(ii)                                  a “covered bank” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. §47.3(b); or

 

109

--------------------------------------------------------------------------------



 

(iii)                               a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signatures on Following Pages]

 

110

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

CUBESMART, L.P.

 

 

 

 

By:

CubeSmart, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CUBESMART

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

111

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and
as a Swingline Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

112

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender and as an Issuing Bank

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

113

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender, as an Issuing Bank and as a
Swingline Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

114

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

115

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

116

--------------------------------------------------------------------------------



 

 

BMO HARRIS FINANCING INC., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

117

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

118

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

119

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

120

--------------------------------------------------------------------------------



 

Schedule 1.1.(A)

 

List of Loan Parties (other than the Parent and the Borrower)

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 1.1.(B)

 

Lender Commitments

 

Lender

 

Revolving Commitment Amount

 

Wells Fargo Bank, National Association

 

$

100,000,000

 

Bank of America, N.A.

 

$

100,000,000

 

PNC Bank, National Association

 

$

100,000,000

 

Regions Bank

 

$

91,000,000

 

U.S. Bank National Association

 

$

91,000,000

 

Citizens Bank, N.A.

 

$

67,000,000

 

Barclays Bank PLC

 

$

67,000,000

 

Branch Banking and Trust Company

 

$

67,000,000

 

BMO Harris Financing Inc.

 

$

67,000,000

 

Total

 

$

750,000,000

 

 

--------------------------------------------------------------------------------



 

Schedule 6.1.(b)

 

Ownership Structure

 

Part I: Subsidiaries

 

See attached.

 

Outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person, and the following additional items:

 

·                  Existing equity compensation plans described on the Parent’s
Form 10-K for the fiscal year ending December 31, 2018.

 

·                  Pursuant to the Second Amended and Restated Agreement of
Limited Partnership of the Borrower, as amended, partnership units may be
redeemed for cash, or at the Parent’s option, common shares on a one-for-one
basis.

 

·                  Outstanding awards granted under the Parent’s equity
compensation plans currently consist of Time Vested Restricted Share Awards,
Performance-Vested Restricted Share Awards and Non-Qualified Stock Option
Awards. The Parent’s equity compensation plans are more fully described in the
Parent’s Proxy Statement dated April 4, 2019 and the Parent’s Annual Report on
Form 10-K for the year ended December 31, 2018.

 

·                  The Parent filed a Registration Statement on Form S-3 in
March 2017 to satisfy all outstanding registration rights.

 

·                  Pursuant to a Sales Agreement with Cantor Fitzgerald & Co.,
the Parent has reserved 50 million common shares that may be issued from time to
time at the market offerings in connection with the Parent’s controlled equity
offering program.

 

Existing Investments in Subsidiaries:  None.

 

Excluded Subsidiaries: YSI XXXIII, LLC, YSI XXVI, LLC, YSI LVII, LLC, YSI LV,
LLC, YSI XXIV, LLC, YSI LXV, LLC, YSI LXVI, LLC, YSI LXVIII, LLC

 

--------------------------------------------------------------------------------



 

Part II: Unconsolidated Affiliates of Parent

 

Unconsolidated Affiliate

 

Type of Legal Entity

 

Equity Interests Held by
Parent

 

USIFB LLP

 

Limited Partnership

 

100

%

CUBE HHF Limited Partnership

 

Limited Partnership

 

50

%

191 III CUBE LLC

 

Limited Liability Company

 

100

%(1)

191 III CUBE 2 LLC

 

Limited Liability Company

 

100

%(1)

CUBE HHF NORTHEAST VENTURE LLC

 

Limited Liability Company

 

10

%

191 IV CUBE LLC

 

Limited Liability Company

 

20

%

 

--------------------------------------------------------------------------------

(1) Parent purchased the partner’s 90% share on June 6, 2019

 

--------------------------------------------------------------------------------



 

Schedule 6.1.(f)

 

Title to Properties; Liens

 

Part I: Real Property

 

See attached.

 

--------------------------------------------------------------------------------



 

Part II: Permitted Liens

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 6.1.(g)

 

Existing Indebtedness

 

1.              Existing Indebtedness includes (i) all of the Indebtedness of
the Parent and its Subsidiaries disclosed on the Parent’s Form 10-K for the
fiscal year ending December 31, 2018, and (ii) that certain Credit Agreement,
dated as of June 19, 2019, by and between CubeSmart, L.P., as borrower,
CubeSmart, and Wells Fargo Bank, National Association, as lender.

 

2.              Various other mortgage Indebtedness set forth in the chart
below:

 

Borrower

 

Lender

 

Property

 

Amount

 

YSI XXXIII, LLC

 

Minnesota Life Insurance Company

 

Miami-Dade County, Florida; Washington, D.C.; Travis County, Texas; Yolo County,
California.

 

$

9,038,476.61

 

YSI XXVI, LLC

 

Wells Fargo Bank

 

Kings County, New York

 

$

7,914,367.98

 

YSI LVII, LLC

 

Wells Fargo Bank

 

Kings County, New York

 

$

2,778,448.74

 

YSI LV, LLC

 

Wells Fargo Bank

 

Kings County, New York

 

$

21,795,542.16

 

YSI XXIV, LLC

 

Wells Fargo Bank

 

Kings County, New York

 

$

24,471,763.21

 

YSI LXV, LLC

 

Wells Fargo Bank

 

Davidson County, Tennessee

 

$

2,338,546.61

 

YSI LXVI, LLC

 

Midland Loan Services, a PNC Real Estate Business

 

New York County, New York

 

$

30,880,736.43

 

YSI LXVIII, LLC

 

NorthMarq Capital, LLC

 

Anne Arundel County, Maryland

 

$

5,543,202.93

 

 

--------------------------------------------------------------------------------



 

Schedule 6.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 9.6

 

Existing Negative Pledges

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment and Acceptance
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](1) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](2) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance Agreement as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance
Agreement, without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-1

--------------------------------------------------------------------------------



 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower(s):

 

CubeSmart, L.P.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of June 19, 2019 by and among
CubeSmart, L.P., CubeSmart, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, and the other agents parties
thereto

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s]
(5)

 

Assignee[s]
(6)

 

Facility
Assigned
(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

 

Trade Date:

 

                    ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Commitment”, etc.)

 

(8)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(10)                          To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

A-2

--------------------------------------------------------------------------------



 

Effective Date:                       , 20    [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](11)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](12)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)                          Add additional signature blocks as needed.

 

(12)                          Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------



 

[Consented to and](13) Accepted:

 

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(14)                          To be added only if the consent of the Borrower
and/or other parties (e.g. a Swingline Lender or an Issuing Bank) is required by
the terms of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------



 

ANNEX 1

 

[                            ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance
Agreement and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Sections 12.5.(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.5.(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Acceptance Agreement, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Acceptance Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(15)                          Describe Credit Agreement at option of
Administrative Agent.

 

A-5

--------------------------------------------------------------------------------



 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Acceptance Agreement.  The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Acceptance Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance Agreement. 
This Assignment and Acceptance Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY dated as of                        (this
“Guaranty”), executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of Wells Fargo Bank, National Association, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Amended and Restated Credit Agreement dated as of June 19,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CubeSmart, L.P. (the “Borrower”),
CubeSmart (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, certain Guarantors previously executed and delivered to the
Administrative Agent that certain Guaranty dated as of December 9, 2011 (as
amended and in effect immediately prior to the date hereof, the “Existing
Guaranty”);

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, the amendment and restatement of the Existing Guaranty effected by each
Guarantor’s execution and delivery of this Guaranty is a condition to the
Administrative Agent and the Lenders making such financial accommodations to the
Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to any Lender or the Administrative Agent under or in connection with
the Credit Agreement and any other Loan Document, including without limitation,
the repayment of all principal of the Loans, the Reimbursement Obligations and
all other Letter of Credit Liabilities, and the payment of all interest, Fees,
charges, reasonable attorneys’ fees and other amounts payable to any Lender or
the Administrative Agent thereunder or in connection therewith (including, to
the extent permitted by Applicable Law, interest,

 

B-1

--------------------------------------------------------------------------------



 

Fees and other amounts that would accrue and become due after the filing of a
case or other proceeding under the Bankruptcy Code (as defined below) or other
similar Applicable Law but for the commencement of such case or proceeding,
whether or not such amounts are allowed or allowable in whole or in part in such
case or proceeding); (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all other Obligations; and
(d) all expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by any of the Lenders or the Administrative
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the Lenders shall
be obligated or required before enforcing this Guaranty against any Guarantor: 
(a) to pursue any right or remedy any of them may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Administrative Agent or the Lenders of any
security for the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations
or any liability of any other party with respect to the Guarantied Obligations,
or any subordination of the payment of the Guarantied Obligations to the payment
of any other liability of the Borrower or any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any

 

B-2

--------------------------------------------------------------------------------



 

other Person, or any action taken with respect to this Guaranty by any trustee
or receiver, or by any court, in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Lenders, regardless of what liabilities of the
Borrower remain unpaid;

 

(h)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;

 

(i)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any Lender;

 

(j)            any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(k)           any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(l)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the Lenders may, at any time and from time to time, without the
consent of, or notice to, any Guarantor, and without discharging any Guarantor
from its obligations hereunder, take any and all actions described in Section 3
and may otherwise:  (a) amend, modify, alter or supplement the terms of any of
the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) release any other Loan Party or other Person liable in any manner
for the payment or collection of the Guarantied Obligations; (d) exercise, or
refrain from exercising, any rights against the Borrower, any other Guarantor or
any other Person; and (e) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any

 

B-3

--------------------------------------------------------------------------------



 

other act or thing, or omission or delay to do any other act or thing, which in
any manner or to any extent might vary the risk of such Guarantor or which
otherwise might operate to discharge such Guarantor from its obligations
hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the Lenders are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the Lenders shall
be entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the Lenders for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such Lender for the amounts so repaid or recovered
to the same extent as if such amount had never originally been paid to the
Administrative Agent or such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Requisite Lenders exercised in their sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited

 

B-4

--------------------------------------------------------------------------------



 

to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, such Lender, or any Affiliate of the Administrative Agent
or such Lender, to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or unmatured.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the Lenders that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Administrative
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the Lenders shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

B-5

--------------------------------------------------------------------------------



 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN NEW
YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS
OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY
OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the Lenders in the exercise of any right or
remedy it may have against any Guarantor hereunder or

 

B-6

--------------------------------------------------------------------------------



 

otherwise shall operate as a waiver thereof, and no single or partial exercise
by the Administrative Agent or any of the Lenders of any such right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the Lenders shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.  The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Subject to
Section 12.8. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and the Lenders and any such
assignment or other transfer to which the Administrative Agent and the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

B-7

--------------------------------------------------------------------------------



 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the Lenders, nor any Affiliate, officer, director, employee, attorney, or
agent of the Administrative Agent or any of the Lenders, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent or any of the Lenders or any of the Administrative Agent’s or of any
Lenders’, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

Section 30.  No Novation.  The parties hereto have entered into this Guaranty
solely to amend and restate the terms of, and the obligations owing under and in
connection with, the Existing Guaranty. The parties do not intend this Guaranty
nor the transactions contemplated hereby to be, and this Guaranty and the
transactions contemplated hereby shall not be construed to be, a novation of any
of the obligations owing by the Guarantors under or in connection with the
Existing Guaranty.

 

[Signature on Next Page]

 

B-8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notices:

 

 

 

c/o CUBESMART

 

5 Old Lancaster Road

 

Malvern, Pennsylvania 19355

 

Attn: Timothy M. Martin

 

Telecopy Number: (610) 535-5729

 

Telephone Number: (610) 535-5000

 

tmartin@cubesmart.com

 

B-9

--------------------------------------------------------------------------------



 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 20  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
Wells Fargo Bank, National Association, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Amended and
Restated Credit Agreement dated as of June 19, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among CubeSmart, L.P. (the “Borrower”), CubeSmart, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of
June 19, 2019 (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty”), made by each Subsidiary of the Borrower a party
thereto in favor of the Administrative Agent and the Lenders and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty.  Without
limiting the generality of the foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent and the
Lenders as of the date hereof each of the representations and warranties
contained in Section 5 of the Guaranty and agrees to be bound by each of the
covenants contained in Section 6 of the Guaranty; and

 

B-10

--------------------------------------------------------------------------------



 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

B-11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notices:

 

 

 

c/o CUBESMART

 

5 Old Lancaster Road

 

Malvern, Pennsylvania 19355

 

Attn: Timothy M. Martin

 

Telecopy Number: (610) 535-5729

 

Telephone Number: (610) 535-5000

 

tmartin@cubesmart.com

 

Accepted:

 

Wells Fargo Bank, National Association, as Administrative Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-12

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

              , 20  

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Oliann McIntosh

Telephone:                                   612-316-4317

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CubeSmart, L.P. (the
“Borrower”), CubeSmart (the “Parent”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate principal amount equal to
$                   .

 

2.                                      The Borrower requests that such Loans be
made available to the Borrower on             , 20   .

 

3.                                      The Borrower hereby requests that the
requested Loans all be of the following Type:

 

[Check one box only]

 

o                                                      Base Rate Loans

o                                                      LIBOR Loans, each with an
initial Interest Period for a duration of:

 

[Check one box only]

 

o 1 month

o 3 months

o 6 months

 

4.                                      The proceeds of this borrowing of Loans
will be used for purposes that are consistent with the terms of Section 7.8. of
the Credit Agreement.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of Loans be made available to the Borrower by
                            .

 

C-1

--------------------------------------------------------------------------------



 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans
and after giving effect thereto, (a) no Default or Event of Default exists or
shall exist, and no violation of the limits described in Section 2.15 would
occur; and (b) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article V. of the
Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

C-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

             , 20  

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Oliann McIntosh

Telephone:                                   612-316-4317

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CubeSmart, L.P. (the
“Borrower”), CubeSmart, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                      The proposed date of such Continuation
is             , 20   .

 

2.                                      The LIBOR Loans to be Continued pursuant
hereto are:

 

[Check the relevant box]

 

o                                    Revolving Loans

 

3.                                      The aggregate principal amount of Loans
subject to the requested Continuation is $                         and was
originally borrowed by the Borrower on             , 20   .

 

4.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

5.                                      The current Interest Period for each of
the Loans subject to such Continuation ends on                 , 20   .

 

D-1

--------------------------------------------------------------------------------



 

6.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o                                                            1 month

o                                                            3 months

o                                                            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or will exist,
and no violation of the limits described in Section 2.15 would occur; and
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects),
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

D-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                 , 20   

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Oliann McIntosh

Telephone:                                   612-316-4317

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CubeSmart, L.P. (the
“Borrower”), CubeSmart, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

1.                                      The proposed date of such Conversion is
              , 20   .

 

2.                                      Loans to be Converted pursuant hereto
are:

 

                                                                                               
[Check the relevant box]                   o                        Revolving
Loans

 

3.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]                                     
o                        Base Rate Loans

                             o                        LIBOR Loans

 

4.                                      The aggregate principal amount of Loans
subject to the requested Conversion is $                      and was originally
borrowed by the Borrower on             , 20   .

 

5.                                      The portion of such principal amount
subject to such Conversion is $                   .

 

E-1

--------------------------------------------------------------------------------



 

6.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨                                    Base Rate Loans

¨                                    LIBOR Loans, each with an initial Interest
Period for a duration of:

 

[Check one box only]

 

o                                    1 month

o                                    3 months

o                                    6 months

 

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
and no violation of the limits described in Section 2.15 would occur, and
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects),
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.](1)

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1) NTD: Bracketed language only to be included in the case of a Conversion of a
Base Rate Loan into a LIBOR Loan.

 

E-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

              , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Oliann McIntosh

Telephone:                                   612-316-4317

 

[Wells Fargo Bank, National Association, as Swingline Lender

 

 

 

 

]

 

 

[PNC Bank, National Association, as Swingline Lender

 

 

 

 

]

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CubeSmart, L.P. (the
“Borrower”), CubeSmart, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.3.(b) of the
Credit Agreement, the Borrower hereby requests that the applicable Swingline
Lender make a Swingline Loan to the Borrower in an amount equal to
$                   .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

3.                                      The proceeds of this Swingline Loan will
be used for purposes that are consistent with the terms of Section 7.8. of the
Credit Agreement.

 

4.                                      The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by               .

 

The Borrower hereby certifies to the Administrative Agent, the applicable
Swingline Lender and the Lenders that as of the date hereof, as of the date of
the making of the requested Swingline Loan, and after making such Swingline
Loan, (a) no Default or Event of Default exists or will exist, and no violation
of the limits described in Section 2.15 would occur, and (b) the representations
and warranties made or

 

F-1

--------------------------------------------------------------------------------



 

deemed made by the Parent, the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects), except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.  In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Swingline Loan contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

F-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------



 

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

$100,000,000

              , 20       

 

FOR VALUE RECEIVED, the undersigned, CUBESMART, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to [WELLS FARGO BANK, NATIONAL ASSOCIATION] [PNC BANK, NATIONAL
ASSOCIATION] (the “Swingline Lender”) or its registered assigns in care of Wells
Fargo Bank, National Association, as Administrative Agent, at its address at 550
South Tryon Street, 6th Floor, Charlotte, NC 28202, or at such other address as
may be specified in writing by the Swingline Lender to the Borrower, the
principal sum of                  AND    /100 DOLLARS ($           ) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Swingline
Loans made by the Swingline Lender to the Borrower under the Credit Agreement),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Swingline Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Swingline Note (this “Note”) is the Swingline Note referred to in the
Amended and Restated Credit Agreement dated as of June 19, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, CubeSmart, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder. 
Terms used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Swingline Lender to any Person.

 

[This Note is given in replacement of the Swingline Note dated         , 20  ,
in the original principal amount of $        previously delivered to the
Swingline Lender under the Credit Agreement.  THIS NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER NOTE.](1)

 

--------------------------------------------------------------------------------

(1)  Bracketed language to be used in replacement notes only.

 

G-1

--------------------------------------------------------------------------------



 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

[Signature Page Follows]

 

G-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------



 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
 of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-4

--------------------------------------------------------------------------------



 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$

             , 20       

 

FOR VALUE RECEIVED, the undersigned, CUBESMART, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                      (the “Lender”) or its registered assigns, in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) at Wells Fargo Bank, National Association, 550 South
Tryon Street, 6th Floor, Charlotte, NC 28202, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower, the principal
sum of                  AND     /100 DOLLARS ($            ) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Revolving Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

 

The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Revolving Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Amended and Restated Credit Agreement dated as of June 19, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, CubeSmart, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

[This Note is given in replacement of the Revolving Note dated         , 20  ,
in the original principal amount of $        previously delivered to the Lender
under the Credit Agreement.  THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.](1)

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------

(1)  Bracketed language to be used in replacement notes only.

 

H-1

--------------------------------------------------------------------------------



 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

[Signature Page Follows]

 

H-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-3

--------------------------------------------------------------------------------



 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-4

--------------------------------------------------------------------------------



 

EXHIBIT K

 

[RESERVED]

 

K-1

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF COMPLIANCE CERTIFICATE

 

                 , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

550 South Tryon St., 6th Floor

Charlotte, NC 28202

Attn: Kristen Ray

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CubeSmart, L.P. (the
“Borrower”), CubeSmart (the “Parent”) the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

 

(1)                                 The undersigned is the                      
of the Parent.

 

(2)                                 The undersigned has examined the books and
records of the Parent and the Borrower and has conducted such other examinations
and investigations as are reasonably necessary to provide this Compliance
Certificate.

 

(3)                                 To the best of the undersigned’s knowledge,
information and belief after due inquiry, no Default or Event of Default exists
[if such is not the case, specify such Default or Event of Default and its
nature, when it occurred and whether it is continuing and the steps being taken
by the Parent and/or the Borrower with respect to such event, condition or
failure].

 

(4)                                 To the best of the undersigned’s knowledge,
information and belief after due inquiry, the representations and warranties
made or deemed made by the Parent, the Borrower and the other Loan Parties in
the Loan Documents to which any is a party, are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date hereof except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.

 

L-1

--------------------------------------------------------------------------------



 

(5)                                 Attached hereto as Schedule 1 are reasonably
detailed calculations establishing whether or not the Parent and its
Subsidiaries were in compliance with the covenants contained in Sections 9.1.
and 9.2. of the Credit Agreement.

 

(6)                                 Attached hereto as Schedule 2 is a report
identifying each Eligible Property as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

By:

 

 

 

 

Name:                                    ,

 

the                    of the Parent

 

L-2

--------------------------------------------------------------------------------



 

Schedule 1

 

[Calculations to be Attached]

 

L-3

--------------------------------------------------------------------------------



 

Schedule 2

 

[Report of Eligible Properties to be attached]

 

L-4

--------------------------------------------------------------------------------



 

EXHIBIT M

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

 

Borrower:  CUBESMART, L.P.

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1006379 made pursuant to that certain Amended and Restated
Credit Agreement (the “Credit Agreement”), dated as of June 19, 2019, between
Borrower, CUBESMART, as parent, Administrative Agent, Wells Fargo Securities,
LLC and Lenders, as amended from time to time

 

Effective Date:  INSERT DATE

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to Section 2.1.(b) of the Amended and Restated Credit Agreement
(each, a “Disbursement Request”) from an applicable Authorized Representative
(as defined in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

M-1

--------------------------------------------------------------------------------



 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

 

2.

 

3.

 

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

M-2

--------------------------------------------------------------------------------



 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

2.

 

3.

 

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

M-3

--------------------------------------------------------------------------------



 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

CUBESMART, L.P.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

M-4

--------------------------------------------------------------------------------



 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. 
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lenders
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
any Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
any Swingline Lender’s or any Lender’s control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent, any
Issuing Bank, any Swingline Lender, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation.  Neither Administrative
Agent, any Issuing Bank, any Swingline Lender nor any Lender makes any
representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY
SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

M-5

--------------------------------------------------------------------------------



 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

M-6

--------------------------------------------------------------------------------



 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

M-7

--------------------------------------------------------------------------------



 

EXHIBIT N-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CubeSmart, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CubeSmart, a real estate investment trust formed under the laws of the State of
Maryland, as Parent, each of the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code (the “Code”), (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20   

 

N-1

--------------------------------------------------------------------------------



 

EXHIBIT N-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CubeSmart, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CubeSmart, a real estate investment trust formed under the laws of the State of
Maryland, as Parent, each of the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code (the “Code”), (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20     

 

N-2

--------------------------------------------------------------------------------



 

EXHIBIT N-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CubeSmart, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CubeSmart, a real estate investment trust formed under the laws of the State of
Maryland, as Parent, each of the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
(the “Code”), (iv) none of its direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20    

 

N-3

--------------------------------------------------------------------------------



 

EXHIBIT N-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CubeSmart, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CubeSmart, a real estate investment trust formed under the laws of the State of
Maryland, as Parent, each of the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20   

 

N-4

--------------------------------------------------------------------------------